Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 1 of 100 PagelD: 146

Document Filed Electronically
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BAILA SEGAL, Civil Action No.:
Plaintiff, 3:19-cv-21716-BRM-TJB
Vv.
SECOND AMENDED COMPLAINT and
TOYOTA MOTOR SALES U.S.A, INC, JURY DEMAND
TOYOTA MOTOR CORPORATION,
TOYOTA MOTOR NORTH AMERICA,
INC., TOYOTA MOTOR ENGINEERING
& MANUFACTURING NORTH AMERICA,
INC. ,JOHN DOES 1-5
(representing fictitious
unknown individual service
technicians and/or service
managers and/or local Toyota
dealer owners) and ABC
CORPORATION, 4-5 (representing
fictitious unknown corporate
owners and/or sellers and/or
dealers and/or agents),

Defendants.

 

 

Plaintiff Baila Segal by way of First Amended Complaint against
Defendants Toyota Motor Corporation, Toyota Motor North America,

Inc., Toyota Motor Engineering & Manufacturing North America,

Inc., Toyota Motor Sales, U.S.A., Inc., (collectively referred to
"Toyota Defendants" or "Toyota" or "Defendants") avers and says:

INTRODUCTORY FACTS:

1. David Segal was the owner of a 2008 Toyota Avalon.
2. The vehicle was originally purchased in 2013 by Josef

Segal from the dealer LIPAS.

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 2 of 100 PagelD: 147

3. Ownership of the vehicle was subsequently transferred to
David Segal.

4, Plaintiff Baila Segal was a permissive user and operator
of the vehicle on April 11, 2019. She was seat belted.

5. On April 11, 2019, in the course of inching the vehicle
into an available parking space at Target located at 4955 Route 9
in Howell Township, NJ, the vehicle suddenly and without warning
commenced an unanticipated acceleration. In spite of the effort to
slow down and control the vehicle, a collision occurred with
several parked vehicles.

6. As a result of the multiple impacts, plaintiff sustained
severe and permanent injuries to her left leg requiring surgical
intervention with open reduction and internal fixation and follow
up surgery for hardware removal. Plaintiff continues to undergo
medical treatment.

7. The incident was recorded by Target surveillance video
which has been provided to plaintiff and to defendant Toyota.

8. Since the time of the accident, upon information and
belief, the plaintiff has learned that the original owner of the
vehicle was notified of multiple recalls and returned the vehicle
to an authorized Toyota dealership for satisfaction of recall
repairs.

9. Despite the availability of a brake override system in

other Toyota models, also known as smart-throttle technology,

2

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 3 of 100 PagelD: 148

the subject 2008 Toyota Avalon was not equipped with a brake
override system. Smart-throttle technology can mitigate the
risks associated with unintended acceleration by allowing the
driver to quickly, intuitively bring a car to a safe stop by
depressing the brake pedal and therefore negating throttle
input.

10. For the past 50 years, Toyota has publicly committed
itself to building the safest and most reliable cars on the
road. Toyota gained trust and loyalty from American consumers,
who, in turn, established Toyota's position in 2008 as the
number one brand of cars sold in the United States.

11.iIn the fall of 2009, California Highway Patrol Officer
Mark Saylor and his family died in a crash after a 2009 Lexus ES
350 he was driving accelerated out of control. This incident
shocked and alarmed the American public, sparking investigations
into the extent of unintended acceleration ("UA") incidents,
specifically, what Toyota knew, and when they knew it. Internal
company documents revealed that Toyota concealed information
about UA problems with its vehicles, including the true nature
of the defect and the number of resulting incidents, injuries
and deaths.

12. From 2002 to 2010, Toyota continuously denied any
problems with the throttle control systems on its vehicles.

Meanwhile, as a Congressional probe uncovered, Toyota received

3

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 4 of 100 PagelD: 149

more than 37,900 reports from customers describing unintended
acceleration, surging and/or speed control problems across many
models and years.

13. UA has accounted for, at least, 760 crashes.
Independent safety researchers estimate that UA-related crashes
have led to over 341 injuries and 19 deaths.

14. All Toyota vehicles with the electronic throttle
control system ("ETCS") (beginning extensively in Model Year
2002, and some dating back to Model Year 1998) contain design
defects that cause sudden and uncontrolled acceleration to
speeds of up to 100 miles per hour or more.

15. The affected vehicles are defective because they
experience unintended acceleration events and because they lack
a mechanism, such as a brake override system, to prevent,
mitigate, or stop an unintended acceleration event.
Specifically, there are at least three design defects in these
vehicles that cause or contribute to dangerous unintended
acceleration incidents: (1) vehicles have an inadequate fault
detection system that is not robust enough to anticipate
Foreseeable unwanted outcomes, including unintended
acceleration; (2) the Electronic Throttle Control System and its
components are highly susceptible to malfunction caused by
various electronic failures, including but not limited to faulty

circuit boards, short circuits, software glitches, and

4

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 5 of 100 PagelD: 150

electromagnetic interference from sources outside the vehicle;
and (3) these vehicles lack a brake override system, meaning
that the driver is unable to manually stop or slow the engine
during an unintended acceleration incident by stepping on the
brakes. The absence of an effective fail-safe measure is
particularly dangerous given the propensity of Toyota vehicles
to suddenly. accelerate.

16. These defects alone, or in combination, render certain
Toyota vehicles unreasonably dangerous and unable to perform as
safely as an ordinary consumer would expect, and otherwise
defective.

17. Toyota could have easily implemented an effective brake
override system years ago, which would have prevented UA-related
incidents, regardless of the precise cause. With a brake
override system, when a UA event begins to occur, drivers can
override the acceleration or surging by pressing the brake. From
at least 2002, Toyota knew or should have known that the state
of the art in the automotive industry for electronic throttle
control systems included the installation of a brake override
system.

18. Internal Toyota documents show that by at least 2007,
Toyota knew that installing a brake override system could
prevent UA events. Toyota manager Koji Sakakibara stated ina

document dated September 1, 2009 that "during the floor mat

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 6 of 100 PagelD: 151

sticking issue in 2007 Toyota suggested that there should be
failsafe option similar to that used by other companies to
prevent unintended acceleration." (See Exhibit 1.) Toyota did
not heed that suggestion.

19. Despite the feasibility and availability of a brake
override system, and despite the fact that Toyota's internal
documents show that Toyota was aware of the UA problem, Toyota
negligently and recklessly failed to install this protective
measure in its vehicles, including the 2008 Toyota Avalon.

20. Even in late 2009 and early 2010 when Toyota announced
recalls involving a brake override system, Toyota purposely hid
the fact that this redesign was safety-related and critical to
preventing UA. Instead, Toyota claimed that the brake override
system was "being added as an extra measure of confidence for
Toyota owners." (See Exhibit 2.)

21. When pressed to explain and implement solutions to UA,
Toyota issued recalls to address alleged mechanical issues, such
as defective floor mats and sticky accelerator pedals. While
these probléms undoubtedly posed real dangers for some drivers,
a far greater number of vehicles were affected by the ETCS
design defects described herein. Indeed, the "sticky pedal" and
"Floor mat" recalls have failed to adequately address the UA

problem. Drivers, such as the plaintiff, continue to report UA

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 7 of 100 PagelD: 152

incidents in vehicles that were not part of the recalls, and
even among vehicles that were recalled and repaired.

22. Toyota effectively used these "floor mat" and "sticky
pedal" problems to downplay and divert attention away from the
major design defects and safety problems with the ETCS,
including the need for a brake override system. Rather than
revealing the truth about its UA electronic/software/hardware
defects, Toyota highlighted and promoted the floor mat and
pedal recalls as a "smoke screen," while at the same time
misleadingly characterizing the "reflashing" of the computer
software to allow for brake override as merely a "confidence"
boost.

23. Statements from Toyota leadership at the highest
levels reveal that Toyota knew and has known that its
vehicles present an unreasonable danger, in that they are
subject to UA as a result of defects in their design and
manufacture, and confirm that Toyota has acted carelessly and
recklessly in addressing this problem, including that: (1)
Toyota knew in 2007 that other auto companies had installed
brake override systems to prevent UA; (2)Toyota acknowledged
that TMS had grown too quickly; and (3) Toyota knew the floor
mat and pedal recalls do not totally solve the unintended

acceleration problem.

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 8 of 100 PagelD: 153

24. Toyota promised trust and safety but delivered
neither. Rather than recalling the defective vehicles and
implementing a feasible and readily available brake override
system, Toyota hid the problem and proposed inadequate and
misleading solutions. Toyota's actions have resulted in
preventable UA, including the plaintiff's collision and
resultant injuries.

JURISDICTION AND VENUE

25. This Court has jurisdiction over the subject matter of
this action pursuant to 28 U.S.C. § 1332 because the amount in
controversy is greater than $75,000, exclusive of interest and
costs, and because there is complete diversity of citizenship
among the parties.

26. This Court has personal jurisdiction over the
Defendants because a substantial portion of the wrongdoing
alleged in this Complaint took place in New Jersey, the
Defendants are authorized to do business in New Jersey, the
Defendants have minimum contacts with New Jersey, and/or the
Defendants otherwise intentionally avail themselves of the
markets in New Jersey through the promotion, marketing and sale
of their products in New Jersey, each of which are sufficient
bases to render the exercise of jurisdiction by this Court
permissible under traditional notions of fair play and

substantial justice.

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 9 of 100 PagelD: 154

27. Venue is proper in the District of New Jersey pursuant
to 28 U.S.C. § 1391(a) and (b) because a substantial part of the
events, acts and omissions giving rise to these claims occurred
in the District of New Jersey, and Plaintiff resides in New
Jersey.

PARTIES

28. Plaintiff Baila Segal is a citizen of the United
States and the State of New Jersey residing at 149 Forest Park
Circle, Lakewood, New Jersey.

29. Toyota Motor North America, Inc. is a holding
company of sales and manufacturing subsidiaries of Toyota
Motor Corporation in the United States and is a California
corporation and a resident and corporate citizen of
California, with its principal place of business in Torrance,
California. Its services include government and regulatory
affairs, energy, economic research, philanthropy, corporate
advertising and corporate communications.

30. Defendant Toyota Motor Engineering & Manufacturing
North America, Inc. is a subsidiary of Toyota Motor North
America, Inc. and is a Kentucky corporation and a resident
and corporate citizen of Kentucky, with its principal place
of business in Erlanger, Kentucky.

31. Toyota Motor Sales, U.S.A., Inc. is a subsidiary of
Toyota Motor North America, Inc. and is a corporation of the
State of California corporation with its principal place of

business in Plano, Texas.

 
Case 3:19-cv-21716-BRM-TJB Document6 Filed 01/21/20 Page 10 of 100 PageID: 155

32. Upon information and belief, each Toyota entity
named above is a wholly owned subsidiary of Defendant Toyota
Motor Corporation, a Japanese corporation with its principal
place of business located at 1 Toyota-Cho, Toyota City, Aichi
Prefecture, 471-3571, Japan. The foregoing Defendants are

collective to as “Toyota”.

33. At all times referenced herein, Defendants were
acting as the agents and employees of each of the other
Defendants, and were acting within the scope, purpose, and
authority of that agency and employment and with the full
knowledge, permission, and consent of each of the other

Defendants.

FACTS COMMON TO ALL COUNTS

 

I. Toyota’s Unintended Acceleration Defect

 

A. Toyota Electronic Throttle Control System
Susceptibility and Unintended Acceleration Problems

34. Beginning in the late 1990s, Toyota manufactured,
distributed and sold vehicles with an electronic throttle
control system ("ETCS vehicles" or "subject vehicles").
Unlike traditional throttle control systems, ETCS has no
physical linkage from the accelerator pedal to the engine
throttle; rather a sensor at the accelerator detects how far
the gas pedal is depressed and transmits that information to
computer modules, which control a motorized engine throttle.

The computer modules determine how far the accelerator is

10

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 11 of 100 PagelD: 156

depressed, and, in turn, tell the engine throttle motor how

far to open the throttle valve.

35.When Toyota first introduced the ETCS, it continued
to include a mechanical linkage between the accelerator and
the engine throttle control.

36. Beginning in Model Year 2002 on most models, and in
approximately 1998 on other higher end models, Defendants began
manufacturing, distributing and selling vehicles without such
mechanical linkage.

37. The ETCS, as a computer-based system, is highly
susceptible to malfunction, or "glitches," caused by various
electronic and mechanical failures, including but not limited
to short circuits, software errors, and electromagnetic
interference from sources outside the vehicle.

38. Despite known hardware, software and component
problems, ETCS vehicles do not have adequate safeguards to
protect drivers from UA. The fault detection system in these
vehicles is not robust enough to detect and prevent
foreseeable UA events.

39. Additionally, the subject vehicles lack a brake
override system, incorporated by other vehicle manufacturers,
that instructs the ETCS to automatically reduce the engine power
to idle whenever the brakes are applied. This measure is

critical, as a significant number of motorists that experienced

11

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 12 of 100 PagelD: 157

UA reported that no amount of braking would stop the vehicle.
Moreover, the absence of a fail-safe brake override system is
particularly dangerous given the susceptibility of the ETCS to
malfunction in Toyota vehicles.

40. These defects alone, or in combination, are lethal.
In the subject vehicles, an ETCS malfunction can set the
engine throttle to any speed, regardless of the position of
the accelerator, and the driver has no mechanism to
effectively stop or slow the car.

41. Toyota's own data reveals that UA has accounted for
at least 760 crashes. Independent safety experts at Safety
Research and Strategies, Inc. estimate that UA-related crashes
have led to approximately 341 injuries and 19 deaths.

B. Toyota’s Knowledge Regarding UA Defects

42. Toyota has received evidence for many years that its
vehicles have accelerated suddenly and unexpectedly ina
variety of scenarios. In February 2002, Toyota received what
is believed:to be the first consumer complaint alleging that
the engine surged while the brakes were depressed. By August
2002, Toyota had received ten other similar complaints. Toyota
allegedly investigated the surging problem but failed to
uncover the root cause. According to a May 20, 2002 internal

report, Toyota claimed that the "root cause of the surging

12

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 13 of 100 PagelD: 158

condition remains unknown" and "no known remedy exists for the
surging condition at this time."

43.In February 2003, The National Highway Traffic Safety
Administration ("NHTSA") conducted its first of many
investigations regarding speed control problems in Toyota
vehicles. The first two NHTSA investigations involved the
Camry and Solara models.

44, On April 25, 2003, NHTSA issued Defect Petition DP03
003. The petitioner requested that the agency conduct an
analysis of 1997 through 2000 Lexus vehicles for "problems of
vehicle speed control linkages which results [sic] in sudden,
unexpected excessive acceleration even though there is no
pressure applied to the accelerator pedal." The petitioner
noted that the NHTSA website contained thirty-six complaints
referring specifically to unintended acceleration in Lexus
vehicles. Among the several complaints that described crashes,
one complaint described a Lexus that "collided with five other
cars in the space of [one half] mile before it could be
stopped”.

45. In April 2003, Toyota dealt internally with an
"unwanted acceleration" incident during production testing of
the Sienna model.

46.Ina May 5, 2003 Field Technical Report (FTR), Toyota

admitted that "[s]udden acceleration against our intention,"

13

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 14 of 100 PagelD: 159

was an "extremely serious problem for customers." In the FTIR,
a Toyota technician internally reported an "unwanted
acceleration" incident: "We found miss-synchronism between
engine speeds and throttle position movement...Even after
replacement of those parts, this problem remains." The
technician requested immediate action due to the "extremely
dangerous problem" and continued: "(W]e are also much afraid
of frequency of this problem in near future."

A7.In July 2003, at an owner's request, NHTSA opened the
first probe into UA complaints regarding Lexus sedans.

48. In January 2004, another consumer filed a petition
with NHTSA, requesting an investigation into 2002 and 2003
Lexus ES 300s, "alleging that [her] throttle control system
malfunctioned on several occasions, one of which resulted ina
crash."

49. In March 2004, NHTSA opened a wider probe into Lexus
sedans after receiving another complaint "alleging that the
throttle control system fails to properly control engine speed
resulting in vehicle surge." NHTSA also notified Toyota that it
was opening an investigation of unwanted acceleration and
vehicle surge in 2002-2003 Camry and Solara models.
Specifically, NHTSA investigated the following complaints from

vehicle owners:

14

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 15 of 100 PagelD: 160

i. Allegations of (A) an engine speed
increase without the driver pressing on the
accelerator pedal or, (B) the engine speed
failing to decrease when the accelerator pedal
was no longer being depressed — both
circumstances requiring greater than expected
brake pedal application force to control or
stop the vehicle and where the brake system
functioned normally.

50.0On June 3, 2004, NHTSA investigator Scott Yon sent an
email to Christopher Santucci (a high level Toyota employee in
Technical and Regulatory Affairs) that shows a greater than
400 percent difference in "Vehicle Speed" complaints between
Camrys with manually controlled throttles and those with
electronically controlled throttles. (See Exhibit 3.) This
statistically significant difference put Toyota on notice that
its vehicles with ETCS had a defect that could potentially
cause UA,

51. On July 22, 2004, NHTSA closed its investigation
into the Lexus sudden acceleration complaints (petition PEO4-
021) without formally identifying a defect, stating that "[a]
defect trend has not been identified at this time and further
use of agency resources does not appear to be warranted."

Citing a lack of resources, NHTSA subsequently turned down two

15

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 16 of 100 PagelD: 161

more requests from consumers to investigate the probiem.
Significantiy, NHTSA conducted no testing of the integrity of
the ETCS and did not review any records of Toyota's test
reports concerning the ETCS. Notably, NHTSA did not conduct
any tests as to the efficacy of the braking system in an open-
throttle condition.

52. In May 2004, a forensic technologist and mechanical
engineer examined a vehicle in New Jersey that had experienced
a UA event. They prepared a report that concluded that the
vehicle's ETCS was not operating correctly. Toyota received
the report on January 13, 2005.

53. In August 2005, NHTSA evaluated the Toyota Camry
after reports of some "inappropriate and uncontrollable
vehicle accelerations."

54. In November 2005, Toyota wrote to NHTSA and stated
that a dealership-led review of 59 owner claims regarding
their Toyotas found "no evidence of a system or component
failure" and stated that the "vehicles operated as
designed."

55.In January 2006, NHTSA opened a second
investigation into Toyota Camry models. NHTSA received
questionnaires from Camry owners who reported hundreds of
problems with acceleration and braking. After communicating

with Toyota, NHTSA closed the investigation without

16

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 17 of 100 PagelD: 162

identifying a specific defect and stated that the claims had
"ambiguous significance."

56.iIn August 2006, NHTSA continued to receive more
complaints about accelerator problems with the 2002-2006 Camry
models.

57. In September 2006, NHTSA opened a third investigation
into reported "engine surging" incidents with Toyota vehicles.
Toyota represented to NHTSA that there was no abnormality in the
throttle control system, and instead blamed water damage. NHTSA
closed this investigation without identifying a specific defect,
citing "the need to best allocate limited administrative
resources."

58. In March 2007, NHTSA launched a probe into the floor
mats of Lexus models. In response, Toyota claimed that the
"igsue is not a safety concern." On August 8, 2007, NHTSA's
Office of Défect Investigation ("ODI") upgraded this
preliminary evaluation to an engineering analysis to
investigate UA in a target population of 98,454 model year 2007
Lexus ES 350s. The Opening Resume for EAO7-010 states, in part,
as follows:

[T]he agency has 40 complaints; eight crashes and
12 injuries. Complainants interviewed by ODI
stated that they applied the throttle pedal to

accelerate the vehicle then experienced unwanted

17

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 18 of 100 PagelD: 163

acceleration after release. Subsequent (and
sometimes repeated) applications of the brake
pedal reduced acceleration but did not stop the
vehicle. In some incidents drivers traveled
significant distances (miles) at high vehicle
speeds (greater than 90mph) before the vehicle
stopped (ODI notes that multiple brake
applications with the throttle in an open position
can deplete the brake system's power [vacuum]
assist reserve resulting in diminished braking) .

59. In September 2007, Toyota recalled 55,000 Camry and
Lexus models under pressure from NHTSA due to floor mats that
purportedly interfered with the accelerator pedal.

60. In January 2008, NHTSA launched a probe into UA
problems in Tacoma pickups after receiving notice of 478
incidents with 2004-2008 models. In response, Toyota told NHTSA
that an investigation was not warranted due to lack of evidence
to support drivers' allegations.

61. In August 2008, NHTSA closed its investigation of
the Tacoma without specifically identifying a defect,
despite hundreds of complaints. The Tacoma probe marked the
eighth investigation into UA problems in Toyota vehicles
since 2003. By August 2008, NHTSA had received more than

2,600 complaints regarding "run away" Toyota vehicles.

18

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 19 of 100 PagelD: 164

62. Rather than provide appropriate repairs, Toyota
often blamed drivers for UA incidents. Yet, when pressed,
Toyota technicians have acknowledged the defects in Toyota
vehicles, such as the experience described in this consumer
e-mail, dated February 6, 2009:

"We just got a 2008 LE 4Cyl with the 5spd auto. Only
had it two weeks. When driving 35-45mph, the tranny will
shift up into 5th gear and then basically STAY there. As we
approach a slight upward grade, the tachometer is stuck at
1200 RPM and the whole car shudders and vibrates as the
engine "lugs" down. We find ourselves constantly playing
with the gas pedal in order to FORCE the tranny to
downshift. Took it to dealer. They experienced same thing.
They said it was ~Normal for this model - at this time. '
They quietly told me they are getting other complaints and
look forward to Toyota releasing new programming for the
ECU."

63. In April 2009, NHTSA received another petition
for an investigation into Toyota vehicles for throttle-
control problems unrelated to floor mat issues.

C. Mark Saylor Accident and Resulting Worldwide Public
Scrutiny, - Congressional Probes, and Wider Recalls

64. Or. August 28, 2009, California Highway Patrol officer

Mark Saylor and his family were killed when the Toyota vehicle

19

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 20 of 100 PagelD: 165

(Lexus ES350) he was operating accelerated out of control to
over 100 mph. In a chilling "911 call," moments before the
crash, a passenger said, "We're in trouble. There's no brakes."

65. In September 2009, NHTSA and Toyota issued consumer
alerts, warning consumers to remove floor mats because of a
potential to jam the accelerator, causing sudden unintended
acceleration.

66. In October 2009, Toyota continued receiving reports in
the United States and Canada that pedals were sticking in
certain models. Toyota then issued a floor mat recall on 4.2
million Toyota and Lexus vehicles, advising consumers to remove
floor mats and place them in the trunk, and directing dealers
to use zip ties to secure floor mats to avoid gas pedal
interference.

67. In November 2009:

a. Toyota expanded the floor mat recall by over

a million vehicles, and issued a press release claiming

that NHTSA found no defect in the vehicles. NHTSA

publicly rebuked Toyota, calling Toyota's press

release "inaccurate" and "misleading," noting that the

floor mat recall was an "interim" measure and that it

"does not correct the underlying defect." Toyota

publicly apologized for its inaccurate press release.

20

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 21 of 100 PagelD: 166

Ultimately, Toyota included 5.3 million vehicles in
the Floor Mat recall.

b. News outlets continued uncovering evidence
of widespread problems, and Toyota's concealment of
those problems. The Los Angeles Times reported that
toyota ignored more than 1,200 UA complaints over the
preceding eight years. Toyota also issued another
press release denying proliferating media reports that
a problem existed with its ETCS.

c. Toyota instructed dealers to shorten the gas
pedal so it would not interfere with floor mats.

68.In December 2009, NHTSA opened an investigation into

whether the electronic control modules in Corolla and Camry
models caused them to stall without warning. It opened another
investigation into the 2003 Sequoia SUV model for problems with
the computerized vehicle stability control system.

69. In January 2010:

a. Toyota told NHTSA that some vehicles may have "an
issue" with sticking accelerator pedals,
independent of the floor mat issue (though some
vehicles contained both defects). At NHTSA's
command, Toyota initially issued a recall for
sticking accelerator pedals affecting 2.3 million

vehicles. It subsequently expanded the "sticky

21

 
Case 3:19-cv-21716-BRM-TJB Document6 Filed 01/21/20 Page 22 of 100 PagelD: 167

pedal" recall to include a total of 3.4 million

vehicles.

b. United States Transportation Secretary Ray
LaHood told a Chicago radio station that the government
had asked Toyota to stop selling recalled vehicles.

c. Toyota announced that a brake override software
"fix" would be applied to its vehicles globally by
2011.

d.On January 26, 2010, after ever-increasing
adverse publicity, Toyota stopped selling its recalled
models, stating that preventing the sale of the
vehicles was "necessary until a remedy is finalized."
Then, approximately a week later, Toyota completely
reversed course and began selling the defective
vehicles.

70. In February 2010:

a. Transportation Secretary Ray LaHood testified
before a Congressional panel cautioning drivers to
seek repairs for sticking accelerators.

b. Kelly Blue Book said affected Toyota models were
devalued as much as five percent. Edmunds stated that
the average devaluation was between four and eight

percent.

22

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 23 of 100 PagelD: 168

c. Toyota admitted that there was a brake software
problem in 2010 Prius Hybrids. Toyota later recalled
the 2010 Prius, Lexus HS 250h and Camry Hybrids due
to faulty brakes (437,000 vehicles worldwide).

D. Toyota's Admitted Failure to Meet Consumers '
Expectations for Safety

 

J1. In October 2009, Akio Toyoda (President and CEO of
Toyota Motor Corporation) issued a public apology to the Saylor
family and every customer affected by the recall, admitting:
"Customers bought our cars because they thought they were the
safest but now we have given them cause for grave concern. I
can't begin:to express my remorse."

72, Additionally, in his prepared testimony before the
Committee on Oversight and Government Reform of the U.S. House
of Representatives on February 24, 2010, Toyoda admitted that
Toyota's growth in recent years was "too quick," and the
company's priorities of "first, safety; second, quality; third,
volume" had become "confused." Mr. Toyoda went on to apologize
to American consumers, "I regret that this has resulted in the
safety issues described in the recalls we face today, and I am
deeply sorry for any accidents that Toyota drivers have
experienced."

73. Yoshimi Inaba, President and Chief Executive Officer of

Toyota Motor North America, Inc., likewise acknowledged that

23

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 24 of 100 PagelD: 169

Toyota had failed its customers. Mr. Inaba testified in the
Senate Sub-Committee hearings on the Toyota recalls as follows:
In recent months we have not lived up to the high standard
our customers and the public have come to expect from
Toyota, despite our good faith efforts. As our president,
Akio Toyoda, told members of Congress last week, we
sincerely regret our shortcomings have resulted in the
issues associated with our recent recalls.

74. Shinichi Sasaki, executive Vice President for
Toyota Motor Corporation admitted before Congress that
Toyota "did not listen to its consumers":

How this issue came about is because there were many
vehicle — excuse me — many voices were sent to us from
the customers, but we really did not listen to every one
of them very carefully, one by one. We should have really
listened to them carefully and rendered some technical
analysis so that it would be connected to our following
product improvement. However, the quality of this work or
the efficiency of our work or speed with which we worked
had become sluggish, or sort [sic] failed gradually, and
this has come to a much larger issue.

Ir. Toyota's Purported Fixes Do Not Address
The Root Causes Of Unintended Acceleration

24

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 25 of 100 PagelD: 170

75. Despite the flurry of media attention, NHTSA
activity and Congressional scrutiny, Toyota has still not
adequately addressed the root cause of UA.

76. While sticky pedals and floor mats likely did
contribute to some UA incidents, Toyota used these issues as
a smoke screen to hide the electronic defects in their
vehicles.

77. Toyota never made any significant changes to
improve the acceleration system and the ETCS, despite the
availability of safe and inexpensive alternative designs and
feasible modifications. Rather, Toyota has repeatedly stated
to consumers, the media, its dealers, and Congress, that its
vehicles' electronic acceleration systems are not the cause
of UA incidents.

78. Despite Toyota's public position, evidence
continues to mount that the recalls focused on limited
mechanical issues are inadequate to prevent UA, and that the
vehicles! electronics cannot be ruled out as a likely cause
of the incidents.

79. As The New York Times reported on March 2, 2010,
"an analysis of government documents shows that many Toyota
Camrys built before 2007, which were not subject to recalls,
have been linked to a comparable number of speed-control

problems as recalled Camrys." A study of Japan's government

25

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 26 of 100 PagelD: 171

records revealed a similar finding. As a result, the U.S.
Department of Transportation has included pre-2007 Camrys in
their broader investigation of the role that ETCS may be
playing in these incidents.

80. Further, affected vehicles that have been recalled
and repaired continue to suffer UA incidents. On March 4,
2010, just tionths after Toyota issued two independent recalls
related to UA, NHTSA revealed that it had received over 60 UA
complaints in Toyota vehicles that had been repaired pursuant
to the recalls. As The Los Angeles Times reported, the
complaints 2ncluded several crashes and at least three
injuries. On March 17, 2010, the Associated Press reported
that the number of post-recall incidents had reached over
100.

81. The Camry findings and the post-recall incidents
greatly undermine Toyota's public position, and confirm that
the ETCS is'the likely source of UA.

82. Toyota admits that the recalls have not addressed the
UA problem. When questioned before a Congressional panel,
Toyota's top U.S. sales executive, James Lentz, admitted that
Toyota could not rule out electronics problems, and that the
two recalls would "not totally" solve the problem. Among other

potential causes, Mr. Lentz identified software problems,

26

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 27 of 100 PagelD: 172

faulty cruise control, and engine revs caused by engaging the
air conditioner.

83. Additionally, numerous independent experts have spoken
out in recent months to challenge Toyota's inexplicable
confidence in its electronic systems.

84. For example, David M. Cummings, executive vice
president of the Kelly Technology Group in Santa Barbara,
California, has 30 years' experience in building computer
systems embedded inside other devices, including nine years as a
consultant for the Jet Propulsion Laboratory where he worked on
the Mars Pathfinder spacecraft. In an opinion piece in The Los
Angeles Times on March 12, 2010, Mr. Cummings dismissed Toyota's
repeated statements that its electronics could not be faulted,
and explained that there are "software bugs" that simply cannot
be reproduced in a laboratory test environment.

85. Toyota knew by 2007 that UA was often not traceable,
meaning that failure could not be effectively ruled out. In an
October 19, 2007 e-mail, Chris Tinto admitted: "[O]ne big
problem is that no codes are thrown in the ECU so the allege
[sic] failure (as far as we know) can not be documented or
replicated." The implications were that "the service tech
therefore can't fix anything, and has no evidence that any

problem exists." (See Exhibit 4.)

27

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 28 of 100 PagelD: 173

86. The unpredictability of electronics and software is
further highlighted by strangeand dangerous incidents in
affected vehicles that received a supposed software upgrade as
part of the recall. As The Los Angeles Times summarized in a
March 3, 2010 article:

A 2007 Camry driver from Sherrill, New York, for
example, said that since the repair, the car idles fast
in reverse, cruise control does not disengage properly
and various check engine lights come on. The owner of a
2005 Avalon in Houston, meanwhile, said that following
the reéall service, his wife stepped on the gas and
found that nothing happened, causing it to lose speed

on the highway.

87. Toyota knows, or should know, that its electronics are
not infallible. Software problems have arisen in other Toyota
vehicles. On February 8, 2010, Toyota announced a voluntary
safety recail on some of its models to update software in the
vehicle's anti-lock brake system (ABS), in response to braking
problems experienced by drivers. This recall involves
approximately 133,000 Model Year 2010 Prius vehicles and 14,550
Model Year 2010 Lexus HS 250h vehicles.

88. More generally, over the last two decades, various
Toyota and Lexus vehicles have been recalled due to electronics

and software defects that led to engine surging, engine racing,

28

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 29 of 100 PagelD: 174

and unintended engagement of headlights and taillights,
according to a Los Angeles Times, February 14, 2010 article.
As far back as 2003, Toyota had to "recalibrate" the
Electronic Control Modules in certain 2003 Camrys due to
engine "surging."

89. Further, Toyota has known for some time that the
inherent complexity and unpredictability of vehicle
electronics and software counsels the use of a properly
designed brake-to-idle override system that allows drivers to
bring a vehicle under control in the event of a UA incident.
According to documents presented to Congress, and as reported
in The Los Angeles Times, in 2007, NHTSA asked Toyota to
consider installing software to prevent sudden acceleration
in its vehicles after receiving yet another round of UA
complaints in Toyota vehicles.

90..In an internal August 2007 e-mail, entitled "UPDATE
on ES 350 investigation, " Chris Santucci, a Toyota manager,
stated that he and NHTSA investigators discussed fail-safe
mechanisms used by other vehicle manufacturers to protect
against unintended acceleration, including "{u]sing ETC to
shut down throttle control" and "cutting off the throttle when
the brakes are applied." Mr. Santucci also noted, "Jeff
[Quandt, Chief, Vehicle Controls Division, Office of Defects
Investigation] mentioned that another manufacturer allows the
engine to be shut off if you press the ignition button

repeatedly."

29

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 30 of 100 PagelD: 175

91. Further, a September 1, 2009 email "[t]o all concerned
staff" from,.Koji Sakakibara shows that Toyota was aware of the UA
problem back in 2007, but opted not to develop additional safety
measures at that time:

To all concerned staff, the following
information has been received from TMS-PQSS Public
affairs Group regarding the above (America ES350
article...addition

#2). (Please see photos at the bottom of this
mail.) Within America, there are 196 articles on
Google'News, so the mass media is interested.

- During the floor mat sticking issue of 2007, TMS
suggested that there should be "a fail safe option
similar to that used by other companies to prevent
unintended acceleration".

I remember being told by the accelerator pedal section
Project General Manager at the time (Mr. M) that "This
kind of system will be investigated by Toyota, not by
Body Engineering Div".

Also, that information concerning the sequential
inclusion of a fail safe system would be given by
Toyota to NHTSA when Toyota was invited in 2008. (The

NHTSA knows that Audi has adopted a system that closes

30

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 31 of 100 PagelD: 176

the throttle when the brakes are applied, and that GM

will also introduce such a system.)

In light of the information that "2 minutes
before the crash an occupant made a call to 911
stating that the accelerator pedal was stuck and the
vehicle would not stop", I think that Body Engineering
Div. should act proactively first (investigate issues
such as whether the accelerator assay structure is the
cause, how to secure the floor mats, the timing for
introducing shape improvements). - Furthermore, taking
into account the circumstances that "in this event a
police officer and his entire family including his
child died", TMS-PQSS Public Affairs Group thinks that
"the NHTSA and the USA public already hold very harsh
opinions in regards to Toyota". (As I think you know,
in somé cases in the USA "killing a police officer
means the death penalty".) - In light of the above, it
would not be an exaggeration to say that even more
than the nuance of the information passed from
Customer Quality Engineering Div. External Relations
Dept. to Body Engineering Div, "the NHTSA is furious
over Toyota's handling of things, including the
previous Tacoma and ES issues. Considering the

importance of this matter, any correspondence

31

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 32 of 100 PagelD: 177

regarding this issue including the reply from Body
Engineering, no matter how small, must be sent to the
Customer Quality Engineering Div. General Manager and
the Customer Quality Engineering Div. External
Relations Dept. General Manager. (If possible, please
exchange information with the Customer Quality

Engineering Div. rather than replying to me.)

(See Exhibit 1) (emphasis added).

92. Not only did Toyota decline to develop additional
safety measures, but its officials actually bragged in July
2009 about avoiding a costly whole-scale recall related to
sudden acceleration complaints. According to an internal
presentation from Toyota's Washington office, a limited recall
saved Toyota more than $100 million. The document notes that
Toyota's safety officials had saved the company significant
expense by limiting the recall to 55,000 floor mats in 2007.
"Negotiated 'eguipment' recall on Camry/ES re SA (Sudden
Acceleration); saved $100M+, w/ no defect found," the document
said. This internal document is further evidence that Toyota
knew about the UA problem and nonetheless decided to avoid a
recall of the affected vehicles, in conscious disregard for

the safety of consumers, including Plaintiffs.

32

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 33 of 100 PagelD: 178

93. After profiting from the inadequate 2007 floor mat
recall, and in response to increasing pressure from NHTSA,
Toyota conducted an internal feasibility study of brake override
technology in 2008. The study was prompted by a memo from a
Toyota employee entitled "Unwanted Acceleration Investigations
on Toyota Vehicles." In light of "increasing scrutiny" from
NHTSA, the memo requested that Toyota Motor Corporation (in
Japan) conduct a feasibility study evaluating the use of the
electronic throttle control system "to reduce throttle
opening/engine power" as a way to eliminate sudden acceleration.
The memo's unidentified author noted that simultaneous
application of both pedals during an unintended acceleration
event "should be easily detectable by the engine ECU." Toyota
ultimately declined to install this important safety feature in
any of its vehicles at that time.

94. Unable to hide the risks imposed by its ETCS any
longer, Toyota announced a plan to put brake overrides in new
vehicles by the end of 2010. Additionally, Toyota is allegedly
installing the system on some of the following recalled
vehicles: 2005-2010 Toyota Tacoma, 2009-2010 Venza, 2008-2010
Sequoia, 2007-2010 Camry, 2005-2010 Avalon, 2007-2010 Lexus ES
350, 2006-2010 Lexus IS 350, and 2006-2010 Lexus IS 250. As

Toyota stated in connection with this second recall:

33

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 34 of 100 PagelD: 179

In addition, as a separate measure independent of the
vehicle-based remedy, Toyota will install a _ brake
override system into the involved Camry, Avalon, and
Lexus ES 350, IS 350 and IS 250 models as an extra

‘measure of confidence. This system cuts engine power in
case of simultaneous application of both the accelerator
pedal and brake pedals.

95. Yet, Toyota has failed to install this safety feature
on all of the recalled vehicles, let alone the larger universe
of affected vehicles.

96. Not only has Toyota denied this important safeguard to
millions of its customers, but the failsafe it has installed on
select vehicles appears to be ineffective and inadequately
tested. As noted above, drivers have reported more than 100 UA
incidents in vehicles successfully recalled and repaired.
Frighteningly, these new complaints involve the Avalon, Camry,
and Matrix 2 all of which allegedly received brake override

software as part of the recall, according to Toyota.

III. Toyota's Concealment Of The Defects

97.As demonstrated above, Toyota was aware of the
defective nature of the acceleration control and throttle system
in its vehicles since at least 2002, but failed to adequately

and accurately disclose these facts to Plaintiffs, the public,

34

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 35 of 100 PagelD: 180

and NHTSA. Toyota concealed these facts and continued to make
statements touting the reliability and safety of its vehicles,
including the subject vehicles with dangerous defects that
Toyota knew had caused and were likely to cause further
serious injuries and deaths.

A. Toyota's Failure to Disclose that Certain
Vehicles had Electronics Problems that Caused Unintended
Acceleration

98. Toyota has consistently denied any electronic
causes of UA, while quietly issuing bulletins to fix
problems with its electronic throttles.

99. Between August 2002 and May 2003, Toyota issued to
its dealers three "Technical Service Bulletins," which
acknowledged surging problems in certain Camry vehicles. Two
of these bulletins advised dealers that Toyota made repairs to
the Engine Control Model (an electronic system) to correct the
problem. Toyota never disclosed the existence or content of

these bulletins to NHTSA or the public.

B. Toyota's Concealment of its Own Technicians'
Ability to Replicate and Confirm Unintended Acceleration Events

 

 

100. During the relevant period, Toyota failed to
disclose to consumers how its own technicians were continuing
to replicate UA events.

101. In April 2003, Toyota dealt internally with an
"unwanted: acceleration" incident during production testing of

the Sienna model. Toyota blamed a "faulty trim panel clip,"

35

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 36 of 100 PagelD: 181

deemed it an isolated incident, and did not make such
information available to NHTSA until five years later.

102. As discussed above, in a May 5, 2003 "Field Technical
Report, Toyota admitted that "[s]udden acceleration against our
intention," was an "extremely serious problem for customers." A
Toyota technician internally reported an "unwanted acceleration"
incident: "We found miss-synchronism between engine speeds and
throttle position movement. . . . Even after replacement of those
parts, this problem remains." The author requested immediate
action due to the "extremely dangerous problem" and continued:
"[Wle are also much afraid of frequency of this problem in near
future."

103. Between 2006 and 2010, two Toyota technicians in
Hong Kong witnessed eighteen incidents of UA. These
incidents, documented in Field ,Technical Reports ("FTR"),
show that Toyota knew of the frequency of UA in their
vehicles and that its own dealers recognized this and
advised Toyota that it was urgent to investigate.

104. On gune 8, 2007, in a FTR, one of the Toyota
technicians in Hong Kong reportedly experienced UA during
routine maintenance of a vehicle at a Lexus Service Center.

The technician stated that "[a]lthough the accelerator
pedal had been released, the engine still maintained at

high speed (over 5500 rpm) and it went on to the red zone."

36

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 37 of 100 PagelD: 182

He goes on to describe how "[t]he accelerator pedal was
inspected, but no abnormality was found, no DTC was found
and the carpet is genuine Lexus parts and no aftermarket
carpet was fitted." The technician "strongly request [ed]
TIC to investigate this case in a very top priority, since
the case is. highly related to vehicle safety and there is a
highly potential danger [sic] of severe traffic accident."
This incident is the third of its kind within eight months.
Over the course of three years, the same two technicians
report fifteen more cases to Toyota.

105. In another FTR from one of the technicians in
Hong Kong, dated September 28, 2007, a similar UA event was
reported with a targeted investigation of the ETCS. There
were no DTCs recorded and the root cause was unknown. The
resulting report by Denso Corporation, the manufacturer of
the accelerator pedals in many of the subject vehicles,
confirmed that they could not find any abnormalities on any
accelerator components. In the corresponding reply from
Tc, dated April 21, 2008, Toyota acknowledged that this
was an issue that needed to be monitored.

106. Additionally, in a December 12, 2008 Field
Technical Report regarding a UA event, a technician stated:
"After traveling 20-30 feet the vehicle exhibited a slight

hesitation then began to accelerate on its own. Engine

37

 
Case 3:19-cv-21716-BRM-TJB Document6 Filed 01/21/20 Page 38 of 100 PagelD: 183

speed was estimated to have gone from 1500 rpm to 5500 rpm
at the time of the occurrence...Probable Cause =Unknown."
Toyota hid these reports and continued to deny that UA

existed.

C. Toyota's Attempts to Deliberately  Frustrate
Government Investigations and Conceal Information from the
Public and NHTSA Regarding Unintended Acceleration Problems

107. Toyota successfully delayed and narrowed NHTSA
investigations through, in part, a cozy relationship between
NHTSA's designated Toyota investigator, Scott Yon, and Toyota
executives, some of whom were former NHTSA employees.

108. In March 2004, NHTSA notified Toyota that it was
opening an investigation of unwanted acceleration and vehicle
surge in Lexus sedans and 2002-2003 Camry and Solara models.
The investigation was expected to cover more than one million
2002-2003 Camry, Camry Solara and Lexus ES 300 vehicles, as
the agency had received 37 complaints and reports of 30
crashes resulting in five injuries. Toyota successfully
narrowed the investigation to eleven incidents involving five
crashes. |

109. At the outset of this March 2004 investigation,
NHTSA asked Toyota for information on similar incidents
including the number of complaints, field reports, crash
reports, property damage claims and lawsuits. The decision on
how to respond to NHTSA emanated from a group of Toyota
employees, including Christopher Tinto and Christopher

Santucci in Washington, D.C., as well as others from the

38

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 39 of 100 PagelD: 184

Product Quality and Service Support group in Torrance,
California. The scope of NHTSA's information request became
the subject-of negotiations between Christopher Tinto and
Christopher Santucci of Toyota and NHTSA representatives,
with the result that certain relevant categories of incidents
were excluded from Toyota's reporting of events.

110. In its response to NHTSA's 2004 information
request, Toyota denied that a defect existed, stated that no
defect trend had emerged, and that its ETCS could not fail in
ways its engineers had not already perceived. Toyota reported
complaints that it said "may relate to the alleged defect."
Toyota excluded from its response, however, the following
relevant categories of complaints, among others:

(1) an incident alleging uncontrollable
acceleration that occurred for a long duration;

(2) an incident in which the customer
alleged that he could not control a vehicle by
applying the brake; and

(3) > an incident alleging unintended acceleration

occurred when moving the shift lever to the
reverse or the drive position.

111. The Toyota Defendants thus concealed from NHTSA and
the public an entire universe of potentially relevant customer
complaints.

112. Toyota also failed to disclose expert reports
concerning ETCS failure. As discussed above, in May 2004, a

forensic technologist and mechanical engineer examined a vehicle

39

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 40 of 100 PagelD: 185

in New Jersey that had experienced a UA event. Their report
concluded that the vehicle's ETCS was not operating properly.
Toyota received the report on January 13, 2005, but did not
disclose the results to NHTSA.

113. Internal documents show that Toyota management
wanted to avoid NHTSA investigations. For example, in September
2006, when ODI opened Defect Petition DP06-003 to investigate
incidents relating to vehicle surging in 2002-2006 Camry and
Camry Solara vehicles, Chris Santucci wrote to colleagues:
"Hopefully, this is just an exercise that NHTSA needs to go
through to meet its obligations to the petitioner. Hopefully,
they will not grant the petition and open another
investigation." (See Exhibit 5.)

114. Moreover, Toyota leadership sought to avoid any tough
questions from NHTSA regarding ETCS. Ina February 27, 2007 e-
mail to Christopher Santucci, Michiteru Kato wrote
knowledgeable ECU engineer to an ECU demonstration being
conducted for NHTSA to avoid questions regarding ECU failures:
moo, . T thought that 3 guys from TMS is too many (two at
most), and if the engineer who knows the failures well attends
the meeting, NHTSA will ask a bunch of questions about the ECU.
(I want to avoid such situation) ." (See Exhibit 6.)

115. On March 2007, Toyota attempted to prevent NHTSA
from opening an investigation in 2007 Lexus 350 vehicles,
offering to-send a letter to owners "reminding them not to
install all weather mats on top of existing mats."
Acknowledging the potential harm to Toyota's bottom line, Chris

40

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 41 of 100 PagelD: 186

Tinto wrote, "NHTSA feels that they have too many complaints
on this cne vehicle to drop the issue; The results of a
stuck throttle are 'catastrophic."' (See Exhibit 7.)

116. Toyota also sought to keep information from the
public regarding UA. For example, in December 2005, Toyota
sent letters to owners in connection with the NHTSA IS 250
All Weather Drive investigation. An e-mail from Toyota
employee George Marino reveals that Toyota Motor Company
purposely removed any reference to speed control from the
letters. Marino wrote, "They pulled out the 'vehicle speed
control' part. NHTSA may come back, but TMC wanted to try."
(See Exhibit 8.)

117. Further, Toyota never fully disclosed to the
regulators the actual numbers of customer reports of UA
events in the various Toyota models under investigation that
the company had received. In fact, Toyota disclosed that it
had received only 1,008 such complaints. Three years later,
however, Toyota would be required to disclose to
Congressional investigators that it had received 37,900
complaints potentially relating to sudden acceleration in
defective vehicles from January 1, 2000 through January 27,

2010.

D. Toyota's Use of the Floor Mat and Sticky
Pedal Recalls as a Smoke Screen to Hide ETCS Defects

118. Given the "potentially catastrophic" effects of an

ETCS recall, Toyota tried to focus attention instead on

41

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 42 of 100 PagelD: 187

"mechanical" problems, like floor mats and sticky pedals. In an
email dated April 2, 2007, George Morino urged others within
Toyota to re-frame the investigation as an "All Weather Floor
Mat issue," and carefully eliminated reference to the much

broader and more alarming issue of unintended acceleration:

Sorry we had a last minute change to the Q&A. Please
utilize this revised version of the Statement and Qé&A.
The issue has been posted on the NHTSA website.

Sorry!

[Old]

NHTSA’ has received five consumer complaints regarding
unintended throttle control in the subject vehicles.

{New]
NHTSA received five consumer where the All Weather

Floor Mat may have interfered with the accelerator pedal

operation.

(See Exhibit 9.)

119. 2 September 14, 2007 email from Chris Tinto
demonstrates that internally, Toyota executives were pleased
that NHTSA had limited the ES350 unintended acceleration issue
to a "floor mat" recall, and that this limitation saved the
company "upwards of one hundred million dollars:"

Of note, NHTSA was beginning to look at vehicle design
parameters as being a culprit, focusing on the accelerator pedal

geometry coupled with the push button "off' switch. We estimate

42

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 43 of 100 PagelID: 188

that had the agency instead pushed hard for recall of the
throttle pedal assembly (for instance), we would be looking at
upwards of $100M + in unnecessary cost. (See Exhibit 10.)

120. In an internal Toyota PowerPoint presentation by Chris
Tinto dated January 2008, Toyota characterized the Camry and
Lexus ES floor mat investigation as a "difficult issue" that it
"ha [d] been quite successful in mediating." The presentation
went on to note that such "mediations" were "becoming
increasingly challenging" and that "despite the fact that we
rigorously defend our products through good negotiation and
analysis, we have a less defensible product."

121. Further, Toyota continued to promote the floor mat
recalls even though it knew that floor mat interference could
not alone explain the propensity of certain makes and models to
experience UA. As of September 2007, Toyota executives
internally acknowledged that that "floor mat interference is
possible in any vehicle with any combination of floor mats."
(See Exhibit 11.)

E. Toyota's Agreement to Pay a $16.375 Million Fine
for Hiding Safety Defects

 

122. 0n April 5, 2010, NHTSA informed Toyota in a letter
that it was imposing a record $16.375 million fine for hiding
safety defects related to sudden acceleration in 2.3 million

vehicles. Under federal law, automakers are required to disclose

43

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 44 of 100 PagelD: 189

defects to NHTSA within five business days. Yet, Toyota had
failed to notify NHTSA for at least four months after learning
that the accelerator pedals in some of its vehicles could stick
and cause UA. In its April 5th letter, NHTSA noted how Toyota
had sent instructions to its European operations in September
2009 explaining how to fix sticky accelerator pedals, but
decided not to provide the same instructions to U.S. dealers and
government regulators. The NHTSA letter indicated that Toyota
may have known about the UA defects for at least three years.
123. On April 19, 2010, Toyota agreed to pay the fine.
That same day, NHTSA Secretary Ray LaHood released a statement
saying, "By.failing to report known safety problems as it is

required to-do under the law, Toyota put consumers at risk."

F. Toyota Executives’ Successful Concealment of the
Defects Described Internally as a "Win" for Toyota

124. In May 5, 2009 Chris Santucci wrote an e-mail to
Takeharu Nishida, a Toyota engineer, expressing pleasure that
NHTSA would not ask Toyota to disclose all reports related to
throttle issues in its pending investigation: "They [NHTSA] are
struggling with sending an IR letter, because they shouldn't
ask us about floor mat issues because the petitioner contends
that NHTSA did not investigate throttle issues other than floor
mat-related. So they should ask us for non-floor mat related
reports, right? But they are concerned that if they ask for
other reports, they will have many reports that just cannot be

explained. And since they do not think that they can explain

44

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 45 of 100 PagelD: 190

them, they don't really want them. Does that make sense? I
think it is good news for Toyota." (See Exhibit 12.)

125. Toyota took the same attitude toward the 2007 Floor
Mat recall in a presentation dated July 6, 2009. Toyota's lead
executive in American Operations, Yoshi Inaba, described as a
"win" the fact that Toyota saved $100 million dollars by
negotiating an "equipment" recall rather than some other
alternative safety measure to address the sudden acceleration
issue: "Wins for Toyota — Safety Group...Negotiated 'equipment'
recall on Camry/ES re: SA, saved $100M+, w/ no defect found."
Toyota knew that it had saved millions of dollars through

concealing the known potential for UA in its vehicles.

45

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 46 of 100 PagelD: 191

G. Toyota's Concealment of Unintended Acceleration
Defects and Incidents to Avoid the "Global" Ramifications of
Disclosure

126. An internal PowerPoint reveals that Toyota knew
about recurring issues with UA. A slide entitled, "Key
Safety Issues" included the following:

e ‘Sudden Acceleration' on ES/Camry,

Tacoma, LS, etc.

° Recurring issue, PL/Design Implications.

(See Exhibit 13.)

127. A September 2009 Toyota internal document
demonstrates how "global ramifications," rather than safety
dictated Toyota's position with respect to "vehicle
defect:"

TMC on the other hand will most likely not easily budge
from their position that there is no vehicle defect.
Especially considering the global ramifications. In
addition, since no one of any rank (VP or higher) at TMS has
communicated the significance and impact of this issue, TMC
may feel that we can weather an investigation and additional
media coverage.

128. On January 16, 2010, Irving Miller, a Toyota
Executive, admitted "we need to come clean" about
acceleration problems: "I hate to break this to you but WE

HAVE a tendency for MECHANICAL failure in accelerator

46

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 47 of 100 PagelD: 192

pedals of a certain manufacturer on certain models. We
are not protecting our customers by keeping this quiet.
The time to hide on this one is over. We need to come
clean and I believe that Jim Lentz and Yoshi are on the
way to DC for meetings with NHTSA to discuss options...We
better just hope that they can get NHTSA to work with us
in coming with a workable solution that does not put us
out of business." (See Exhibit 14.) Toyota knew about
this mechanical tendency for failure for years and still
has not properly disclosed it.

H. Toyota's Repeated Promises of Safety, Denial of
the Defects, and Accusations Against Victims

129. In a June 19, 2004 letter to NHTSA, Toyota falsely
stated that its ETCS contained a built-in redundancy to
prevent acceleration, and that in the event of sudden
acceleration the "vehicle brakes would have restrained vehicle
motion." Toyota maintained this position for years, even
though it knew that Toyota manufactured vehicles can and do
experience sudden unintended acceleration and that application
of the brakes has failed to restrain vehicle motion.

130. Toyota consistently assured NHTSA and the public
that the subject vehicles were not defective. For instance, in
August 2005, NHTSA opened Defect Petition DP05-002 to
investigate a consumer's claims relating to unintended

acceleration in the 2002 Camry. Scott Yon again was assigned

47

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 48 of 100 PagelD: 193

as NHTSA's investigator. The target vehicle population was
1,950,577 Model Year 2002-2005 Camrys and Lexus ES models.
After receiving the petition and reviewing the underlying
complaints, Toyota concluded:

[Tlhere ig no factor or trend indicating that a vehicle or
component defect exists. Toyota believes that this Defect
petition to be similar to other, prior petitions and
investigations into mechanical throttle controls. Toyota has
found no evidence that differentiates that consumers alleging
vehicles equipped with electronic throttle controls can
suddenly ‘accelerate when compared to those equipped with
mechanical throttle controls. Toyota has not found any
evidence on the subject vehicles of brake failure, let alone
brake failure concurrent with ETC failure.

131. Throughout the relevant period, Toyota discounted its
customer's experience with UA. For example, on September 22,
2005, Carol Hargrave of TMS' Customer Relations Department wrote
the following in a letter toa concerned Lexus owner who had
complained to Toyota about her experiences of unintended
acceleration:

“Tt ig our understanding that you reported that you
stepped on the brake pedal and the vehicle accelerated
and that this has happened several other times.

As you are aware your vehicle was inspected in regards

48

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 49 of 100 PagelD: 194

to your concerns with the brakes and unintended
acceleration. Your concerns could not be duplicated.
The throttle body was inspected and there was no
binding and the cable operated freely. The vehicle was
test driven and the brakes were functioning properly.
There were no codes to indicate any type of failure of
the system.

It is virtually impossible for this type of incident
to happen. The brakes and the throttle are two totally
separate systems and both would have to fail at
exactly the same time. The brakes will always override

the throttle."(Emphasis added.)

TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL

 

132. Plaintiffs filed this lawsuit within two years of the
subject incident, and within two years of first suspecting that
defects in the subject vehicle were a cause of Plaintiff's
injuries and damages. Toyota is estopped from relying on any
statutes of limitation because of its fraudulent concealment and
misrepresentations of the true facts concerning the dangerously
defective acceleration control and throttle system on the subject
vehicles. Toyota was, at all relevant times, aware of the nature
and existence of the defects in the subject vehicles, but at all

times has continued to manufacture, certify, market, advertise,

49

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 50 of 100 PagelD: 195

distribute, and sell the subject vehicles without revealing the
true facts concerning the defects, in order to sell Toyota and
Lexus cars, to avoid bad publicity, and to avoid expensive
recalls. The true facts about the subject vehicles continue to
be concealed from the public, including Plaintiff.

133. Toyota's fraudulent concealment scheme discussed
above, includes, but is not limited to, intentionally covering
up and refusing to publicly disclose critical internal
memoranda, design plans, studies, Notices of Action, Problem
Detail Reports and other reports of failure and injury. Through
such acts of fraudulent concealment, Toyota was able to actively
conceal from the public for years the truth about the existence
of the dangerously defective acceleration control and throttle
system in the subject vehicles, thereby tolling the running of
any applicable statute of limitations.

134. Through such acts of fraudulent concealment, Toyota
has successfully concealed from the public facts necessary to
support the'claims herein. Plaintiffs were and continue to be
prevented from knowing and having knowledge of such unlawful,
unfair, fraudulent, and deceptive conduct, or of facts that
might have led to the discovery thereof.

135. Particularly given Toyota's past and continuing
denials of, and concealment of, the existence of any defect in

the acceleration control and throttle system, and Toyota's

50

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 51 of 100 PagelD: 196

repeated past and continuing assertions that unintended
acceleration episodes were due to other causes, Plaintiffs
were not placed on inquiry notice regarding the defects in
the acceleration control and throttle system until recently.
In February 2010 Toyota stated publicly, in connection with
Congressional hearings, that it does not, in fact, know the
cause of the UA problem in the majority of cases (contrary
to its repeated past claims about floor mats and sticking
pedals). Toyota has continued to deny, and to conceal, that
there is any flaw or defect in the acceleration control and
throttle system itself. Toyota's April 19, 2010 agreement to
pay NHTSA's $16.4 million fine constitutes an
acknowledgement that Toyota engaged in a pattern and
practice of concealing the true problems which resulted in
unintended acceleration in its cars, the full extent of
which will only become known through further governmental
investigation and litigation.

136. For these same reasons, Defendants are estopped
from claiming that Plaintiffs did not secure, preserve,
maintain and/or otherwise continue to make available the
subject vehicle for inspection by Defendants. Because
Toyota actively and intentionally concealed the defects for
years, Plaintiffs were never placed on notice that there

was a need to preserve the subject vehicle. Due to the

51

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 52 of 100 PagelD: 197

accident and Toyota's pattern of concealment, Plaintiffs!
ability to obtain evidentiary proof in the form of an intact,
easily inspected vehicle has been rendered difficult, if not
unattainable.

137. Sudden acceleration was among the defects for which
this subject 2008 had been the subject of a recall following the
2008 model year.

138. Defendant Toyota directed its authorized dealers and
agents to repair all documented recalls, and to submit bills to
them for payment.

139. Once a repair was made, it was reasonably
foreseeable to Defendant Toyota that other customers would
purchase the vehicle for transportation.

140. As a result of the manufacture/distribution of a
defective product that caused harm to the Plaintiff, Defendant

Toyota Motor Sales, Inc. is strictly liable to the Plaintiff.

FIRST COUNT
Negligence

141. Plaintiff repeats and realleges the
preceding paragraphs previously alleged herein.
142. At all times herein mentioned, Defendants designed,
tested, manufactured, assembled, analyzed, recommended,

merchandised, advertised, promoted, distributed, supplied, and

52

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 53 of 100 PagelD: 198

sold to distributors and retailers for sale, the subject vehicle
and/or its component parts.

143. Defendants owed Plaintiffs a duty to exercise
reasonable care in the design, testing, manufacture, assembly,
sale, distribution and servicing of the subject vehicle,
including a duty to ensure that the subject vehicle did not
cause Plaintiffs, decedent, other users, bystanders, or the
public, unnecessary injuries or deaths.

144. Defendants knew or should have known that the subject
vehicle was defectively designed and inherently dangerous and
has a propensity to suddenly accelerate, lose control, and cause
injuries.

145. Defendants knew or should have known that the
subject vehicle was defectively designed and/or manufactured
and was therefore prone to failure under normal driving
conditions, potentially causing injuries and/or deaths.

146. Defendants failed to exercise ordinary care and
breached their duty by, among other things:

a. Failure to use due care in the manufacture, distribution,
design, sale, testing, and servicing of the subject vehicle
and its component parts in order to avoid the

aforementioned risks to individuals;

b. Failure to provide adequate warning of the UA problem

and its propensity to cause and/or contribute to an accident;

53

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 54 of 100 PagelD: 199

c. Failure to incorporate within the vehicle and its design
reasonable safeguards and protections against sudden
acceleration and the consequences thereof;

d. Failure to make timely correction to the design of the
subject vehicle to correct the sudden acceleration problems;

e. Failure to adequately identify and mitigate the hazards
associated with UA in accordance with good engineering practices;
and, were otherwise careless or negligent.

147. The aforementioned negligent acts and omissions of
Defendants were the direct and proximate cause of Plaintiff's
accident and injures, including but not limited to pain and
suffering, ‘disability, loss of enjoyment of life, and
permanency, and, as a result, Plaintiff is entitled to damages

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and such
further relief as the Court may deem equitable and just.

COUNT TWO
STRICT PRODUCT LIABILITY

148. Plaintiff repeats and realleges all of the preceding
paragraphs previously alleged herein.
149. The Toyota Defendants designed, manufactured,

assembled, and placed into the stream of commerce a product as

54

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 55 of 100 PagelD: 200

defined by the New Jersey Product Liability Act N.J.S.A. § 2A:58C-
2 et seq. known as the 2008 Toyota Avalon that Plaintiff was
operating at the time of her crash.

150. The design, manufacture, and/or assembly the 2008
Toyota Avalon was not reasonably fit, suitable or safe for its
intended purpose:

a. deviated from the design specifications, formulae, or
performance standards of the manufacturer or from otherwise
identical units manufactured to the same manufacturing
specifications or formulae; and/or

b. failed to contain adequate warnings or instructions;
and/or

c. was designed in a defective manner.

151. As a result of placing a defective product in the
stream of commerce, Plaintiff experienced an unintended
acceleration of the vehicle thereby causing same to crash into
multiple vehicles.

152. As a result of the crash, plaintiff was caused to
sustain serious and permanent injuries, pain and suffering,
emotional distress, loss of enjoyment of life, loss of bodily
functions, loss of income, and out of pocket expenses, and
otherwise significantly impacted her health and daily activities.

WHEREFORE, Plaintiff Baila Segal demands judgment

individually, joint and severally against the Toyota Defendants,

55

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 56 of 100 PagelD: 201

John Does 1-5 and ABC Corporation 1-5 for damages, attorneys’
fees, together with interest and costs of suit and for such

further relief as the Court may deem equitable and just.

COUNT THREE
BREACH OF DUTY PROXIMATELY CAUSING DAMAGE

153. Plaintiff repeats and realleges the preceding
paragraphs.

154, Lefendant Toyota owed a duty to Plaintiff to prevent
the foreseen damages, or a duty grounded in the natural
responsibilities of societal living and human relationship
recognized by reasonable persons.

155. Defendant Toyota breached that duty.

156. Defendant Toyota is liable to the other for the other’s
damages, including nominal damages.

157. Defendant proximately caused the damages.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and

such further relief as the Court may deem equitable and just.

56

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 57 of 100 PagelID: 202

COUNT FOUR
CARELESS CONTRACTUAL WORK DAMAGE

158. Flaintiff repeats and realleges the preceding
paragraphs.

159. The parties did not have an express contractual
undertaking concerning workmanship.

160. Defendant Toyota failed to perform in a reasonably good
and workmanlike, non-negligent manner.

161. Defendant Toyota is liable to Plaintiff for damages to
the work flowing from a breach of that implied promise of
reasonable workmanship.

162. Defendant Toyota is also liable to an assignee of
rights for breach of contract, such as a successor in title
without knowledge of the breach or without the ability to discover
the breach upon reasonable inspection of the work before and at
the time title was transferred.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and

such further relief as the Court may deem equitable and just.

57

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 58 of 100 PagelD: 203

COUNT FIVE
CONSUMER FRAUD

163. Plaintiff repeats and realleges the preceding
paragraphs.

164. Defendant Toyota used an unconscionable commercial
practice, deception, fraud, false pretense, false promise, or
misrepresentation, in connection with the sale, rental,
distribution, repair or advertisement of merchandise, whether
before or subsequent to the sale, distribution or advertisement.

165. Defendant Toyota knowingly concealed, suppressed, or
omitted a material fact or facts with the intent that others,
such as the Plaintiff rely, in connection with the sale,
distribution, repair or advertisement of merchandise, whether
before or subsequent to the sale, distribution, or advertisement.

166. Defendant Toyota violated specific regulations
promulgated under the Consumer Fraud Act, NJSA 56:8-1 et seq.

167. Defendant Toyota violated the new motor vehicle
warranties specifically NUJSA 56:12-34, NJSA 56:12-35, and NJSA
56:12-44.

168. Defendant Toyota violated the Consumer Fraud Act
concerning the sale and warranty of certain used motor vehicles,
specifically NJSA 56:8-68 or NUSA 56:8-69.

169. Defendant Toyota is liable to the consumer for

attorney’s fees and costs.

58

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 59 of 100 PagelD: 204

170. Defendant Toyota is liable to the consumer for any
ascertainable loss, including compensation for permanent personal
injuries as a result of the unlawful consumer fraud, for treble
damages, and any other appropriate legal or equitable relief.

171. Defendant Toyota is liable for a refund of all moneys
acquired by means of the unlawful consumer fraud.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
treble damages, together with attorneys’ fees, interest and costs
of suit, and such further relief as the Court may deem equitable
and just.

COUNT SIX
RECOUPMENT FOR CONTRACT BREACH HARMING OUTSIDER

172. Plaintiff repeats and realleges the preceding
paragraphs.

173. Defendant Toyota breached their contract in a manner
that precipitated a third party claim against the non-breaching
party.

174. Defendant Toyota is liable to the non-breaching party
for any Judgment or reasonable settlement to the third party,

including costs or attorneys’ fees.

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 60 of 100 PagelD: 205

175. It was reasonable and foreseeable for Defendant Toyota
to have foreseen at the time of contract formation the likelihood
that breach would result in a third party claim.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and
such further relief as the Court may deem equitable and just.

COUNT SEVEN
CONCEALMENT OF DESTRUCTION OF EVIDENCE
INTENTIONAL CONCEALMENT OF EVIDENCE
SPOILATION OF EVIDENCE

176. Plaintiff repeats and realleges the preceding
paragraphs.

177. Defendant Toyota had a legal obligation to disclose and
preserve evidence in connection with an existing or pending
litigation.

178. Defendant Toyota intentionally withheld, altered, or
destroyed material evidence with the purpose to disrupt potential
litigation arising from a crash that occurred after recall
“repairs”.

179. Defendant Toyota is liable to Plaintiff for damages to

the underlying action caused by having to rely on an evidential

record that did not contain the concealed evidence, costs or

60

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 61 of 100 PagelD: 206

expenses in the litigation that would not otherwise have been
incurred, and, if appropriate, punitive damages.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
punitive damages, together with attorneys’ fees, interest and
costs of suit, and such further relief as the Court may deem
equitable and just.

COUNT EIGHT
EVIDENCE CONCEALED OR DESTROYED NEGLIGENTLY

180. Plaintiff repeats and realleges the preceding
paragraphs.

181. Defendant Toyota negligently destroying or concealing
evidence, knowing that litigation exists or is probable, is liable
for damages, proximately caused by the spoliator’s acts.

182. Defendant Toyota was disruptive to a claim or potential
claim of the Plaintiff by acting as the spoliator with a design to
disrupt Plaintiff's case.

183. Defendant Toyota hired an expert engineer whose work
product reflects common knowledge that it would be used in a
lawsuit.

184. Defendant Toyota voluntarily undertook to have that
evidence and Plaintiff so reasonably and detrimentally relies

thereon, or Defendant agrees to preserve the evidence, or

61

 
Case 3:19-cv-21716-BRM-TJB Document6 Filed 01/21/20 Page 62 of 100 PagelD: 207

Defendant is specifically requested to preserve a particular item
of evidence.

185. Defendant Toyota’s negligent loss or destruction of that
evidence resulted in damages to the Plaintiff and otherwise
unnecessarily frustrated the Plaintiff’s claim for damages against
the Toyota Defendants.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and
such further relief as the Court may deem equitable and just.

COUNT NINE
NEGLIGENT INSPECTION OR REPAIR OF AUTO CAUSING DAMAGE

186. Plaintiff repeats and realleges the preceding paragraphs.

187. Defendant Toyota inspected and repaired an automobile
subject to Toyota’s request.

188. Defendant Toyota by failing to exercise reasonable care
not to cause bodily harm or damage to one whose person or property
may reasonably be expected to be endangered by the probable use of
the car after the inspection and making of the repair.

189. Defendant Toyota is liable to anyone for damages
proximately caused by the inspector or repair person's negligence,

including the plaintiff herein.

62

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 63 of 100 PagelD: 208

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and
such further relief as the Court may deem equitable and just.

COUNT TEN
PROMISE CAUSING DESTRUCTION RELIANCE

 

190. Plaintiff repeats and realleges the preceding
paragraphs.

191. Defendant Toyota made a clear and definite promise
regarding warranty repairs.

192. Defendant Toyota should reasonably expect that another
will rely ori the promise and will be bound by the promise.

193. Defendant Toyota should expect to incur liability for
the damages proximately caused.

194. Defendant Toyota made a reasonably reliable promise to
persons regarding the basis for recall repairs and cure effected
thereby.

195. Plaintiff suffered harm of a definite and substantial
nature, including permanent personal injuries.

WHEREFORE, Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,

John Does 1-5 and ABC Corporation 1-5 for compensatory damages,

63

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 64 of 100 PagelD: 209

together with attorneys’ fees, interest and costs of suit, and
such further relief as the Court may deem equitable and just.

COUNT ELEVEN
BREACH OF EXPRESS AND IMPLIED WARRANTY OF MARCHANTIBILITY

196. Plaintiff incorporates by reference and realleges all

paragraphs previously alleged herein.

197. Prior to the time of the subject incident, the
Defendants impliedly warranted to members of the general public,
including Plaintiff, that the subject vehicle was of
merchantable quality.

198. Members of the consuming public, including consumers
such as Plaintiff were intended third-party beneficiaries of
the implied warranty of merchantability.

199. Plaintiff relied on the skill and judgment of
Defendants in the selection and use of the subject vehicle as a
safe and reliable means for transportation.

200. The subject vehicle was not of merchantable quality
as warranted by Defendants, in that it was defectively
designed, thereby dangerously exposing the users of said

vehicle and those around it to serious injury.

WHEREFORE Plaintiff Baila Segal demands judgment
individually, joint and severally against the Toyota Defendants,
John Does 1-5 and ABC Corporation 1-5 for compensatory damages,
together with attorneys’ fees, interest and costs of suit, and

such further relief as the Court may deem equitable and just.

64

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 65 of 100 PagelD: 210

DESIGNATION OF TRIAL COUNSEL
BRIAN MCALINDIN, ESQ. is hereby designated as trial counsel

of behalf of the Plaintiff in the within matter.
JURY DEMAND

Plaintiff hereby demands a trial by Jury as to all issues

raised herein.

BATHGATE, WEGENER & WOLF, PC
Attorneys for Plaintiff Baila Segal

x LUM

BRIAN W. McALINDIN. ESQ.
Attorney Identification No. :BWM3978
BATHGATE, WEGENER & WOLF, PC
1 Airport Road
Lakewood, New Jersey 08701
(732) 600-7988

 

Dated: January 21, 2020

65
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 66 of 100 PagelID: 211

EXHIBITS

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 67 of 100 PagelID: 212

|
:

Subject: !mportant Information: America E8380 arlicla...additian #2
From: Koj Sakakibara@toycta.com
Date: Tue, 1 Sep 2000 16:10:01 -0700

 

 

 

To: yoahioks@maxten.toyote.cojp, Shunsuke Noguchi <syun@nano.tec.toyote.coip>, nkteuraBmailteo.toyots.cob, Kako koko@amailtocAoyets.coln>
GG, Kato Aoyote.coip?, Hirokazu! com, Kojt.T com, KeltehL Fut com, washino@mulltec.toyota.cojp, yemnaguchearth.tac.toyote.coly,
t Pcarthtearoyata.cojp, y-yomeifemalltcctoyotecoJp, Kanwnon iQearth.tootoyota.cojn>, asckomt@oerthtag.toyata.cojp. yoji@gigu.teo.toyota.cofp

To all concemed stalf, .

Thank you for your continuad businass. | am Sakakibara from TEC-2Gr, COE-LA.

+ The following information has boon received from ‘TMS-POSS Public Affas Group regarding the above (America E5350 articie...addition #2}, (Ploasa see photos a the bottom of hla mall.)

Within America, there are 196 articles on Google News, a0 the mass media 1s interested.

- Duiing lhe floor mat sticking iasuo of 2007, TMS suggested that there should ba “a fail safe option siiar to that used by other companies to prevent unintended acceleration’. | remember being told by the accelerator
pede section Projact General Manager al the time (Mr, M) that “This kind of system will be Investigaiad by Toyota, not by Body Engineering Div". Also, hal information concerning the sequential inclusion of a fall aafe
system would be given by Toyota to NHTSA when Toyaa was Invited In 2608, (The NHTSA knawe thet Audi has adopred 8 system that closea tha throttle when the brakes are applied and that GM will also Intraduce sucha
system.)

==>!n light of the informaiton that "2 minutas before the crash an occupant made a call to 911 stating that the accelerator pedal was suck and the vehicle would nat stop’, {think that Body Enginaaring Div. should act
proscively first (investigate issues such a9 whother tho accelerator assy structuro 1s the cause, how to accura the floor mats, the timing for Introducing shane improvements),

+ Furthermore, taking Inlo account the circumstances that “In this event 2 police officar and his entire family including hia child died”, TMS-PQSS Public Affairs Group Uiinks that “the NHTSA and the USA publle already hold
very harsh opintons In regards to Toyota”. (As | think you know, In some cases In the USA “killing @ police officer moans the death pensity*.)

« in light of Ue above, ii wou'd not be an exaggaiation to say thal even more than the nuance af the Information pasaed fram Customer Quafily Engineering Div. External Relations Dept, to Body Engineering Div, * the
NHTSA le furious over Toyota's handling of things, including the previous Tacoma and ES fasues”.

Considering the Importance of this matter, any correspondence Fegarding this issue including the reply fom Body Engineering, no matter how smal, must be sent to the Gustomar Quallty Engineering Div. General Manager
and the Customer Quaity Enginediing Div, External Relations Dept. General Manager. {if posslhla, please axchange information with the Customer Quality Engineering Oly, rather than splying (9 ma.)

 

Hyou have ary question, lease feel free ta contacl me,
Thank you for your tugpert and cooperation,

Swcershy yours,
K Sakshibara, |

Note t Please do nol disclose the message atiove to Sed parties wn 4 woud contain seme confidential Heme,

ddr tpt trict iret tated 8 hab AAO I OS IF
Koll Sxtakiban HF

gor
TEMA COE-LA Technical Gress 2
19001 South Waatern Avanse, Mail Drop 8-205
Torrence, GA $0501- 1100
Phone : 310-485-8078
Fax: 110-480-4165
Coll: 310-292-0552
E-Melé Kaji eakakibaraGtoyota.com
BREE RR ERROR ERTS BERET EEE DT
m= Formed by Keg! SababDoars TEWA/ Toyata ont 9/9172009 07:47 Ps ——
Grange Marion /THR/Teyeta “fo Keyl Sabastare/TEMASToy oR Tovar

 

 

 

 

00/01/2009 12:50 Pt . ce
‘Subnet ES 940 Nowe Story.

Sakahbara-oa:
You may have already heard abuct tvs, but PYL,

bited//enend Iutories /2008/axp/01 /anawere-ebsaiv 4

106 news articles on a goonis nawa Gearon.

EXHIBIT 1 ,
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 68 of 100 PagelD: 213

    

eT Ne Cri cus Sig
eS i eg tae aie

 

 

  

 

 

 
  

Answers elusive infiery cer crash
San Diego Union Tribune - Debbi Baker, Cini Gustafson ~ 10 hours ago

Wimesses said the car was traveling nonhbound on state Route 125 in Suncee at more then 100 mph wher i entered ©
‘T-intersection with Mission Gorge Road. «

: tel i Justice News Flash
dated in apparent. cunmeny car stash The Aereciated Peeas
CHD: Veteran officer. family member killed in Santee rash Examiner.com
211196 mens articles SclEmol tds story
4 in fucy Santee
BUSI - Aug 29, 2009

The drives of a Lexus reported « stuck accelerator to a 91h operatorjust before crashing into another car. Victims
bekeved to have been afether,

Men's Golf
MQoBhre - Aug 27,2009

‘Taiing its spring break in California, the Maize and Blue wil close our the tip, March 3-9, playing et the Fresno State
Leaws Qlassic at the San Joaquin ..

Stay up (o date on these results;
> Creste an email alert foctexun tant oe

+ Add a custom section forlesucsuntre to Google News

» Adda nows gadget for lexus santes to your Gosetoh

The selection and plucamart af storet on this page wee delerninedt automatically by & ‘eemnputerprogmm.
‘Tha time of dale displayed reflect wien an articte was mlded to oc Updaled [1s Gocgla News.

 

 

   

 

_ Resale
Serted by relevance Sonbydae Sort by:

Sponsor

Longo Lexus
Shop the Lexus August Sales
Find an Authorized Dealer & £

+ wwelongolexis.com

Tushn Lexus

Visit mn Authorized Lexus Der
& Gel Info on Leesa Models 7
serew custigien ncn

Keyes Lexus

View New & Certified Pre-Owe
Lexus Motels. Get info Onlin
wrew ceyesterns. com

Newport Lexus

Explore New anid Pre-Owned 1
Models, Visit an Authorized D
wees. naepoi leans core

Lexus Santa Monica
Lexus Auguet Salts Event: Ce
Prices & Find a Dealer Onkne,
wow laussentamonica.com

 

Crown Lexus

Don't Miss Your Golden Oppo
Shop the Lexus August Sales
wre. rownless.com.

 

 

lexus Santee

 

wee

\ EXHIBIT 1

 

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 69 of 100 PagelD: 214

    
  

 

‘A git call made minutes before the accident said the car‘s
accelerator was stuck

By RORY DEVINE, MARU PAVTON and B. STICKKEY : %
DEYT, Tee td, Oh : O
{Srp ata. q) une {Hj 9072 ver Tw Ei recenook : FURIOUS : Penta MTC Sepa see ce

0% | ea

 

 

 

Vpduat Vial

THRILLED

 

0%
INTRIGUED
LAUGHING

ie ;

9% '

 

  

Four people died Friday when a Lexus sedan Jost controlon the
highway, erashed near Mission Gorge Road in Suntee and burst inta
ames.

The victims include veteran CHP officer Mark Saylor, 45, his wife i
Cleofe Lastrella Saylor, 45, his brother-in-law Chris Lastrella,38, and

       

eee atieemiere
Cant find a good spot in this tast w
simmer vacay!!

 
 
 
  
 
 

    
 

: : eekend 0
RECENT COMMENTS

Ocommunts |g share | Wik 100%

   

his daughter Mahala, 13.
CHP investigators said they renefved a 911 call before p.m, August. se :
a8 Cleofe Saylor saying their car's accelerator was stuck. ; SMALE TrtOLs

Witnesses reported seeing a Lexus heading ttorthbound on 125
» . Weaving through traffic at a high rate of speed. CHP officials said the =
_ driver tried to make a Jeft torn when the freeway ended at Mission
: Gorge Road, but be was going too fast and struck a Ford Explorer,

  
   

PE Loca. ata
7 aloes ge

{ One Missing After Boat Capsizes
* Coast Guard crews are 4weepiny the seas near

    
 
   

      

ae ; So. i -” the Coronado [stands for a persva who has
OR, wnt Fat sere Loar . t boen missing since early on Tyosday morning.
Fetends SOCHe Sritad STHP- Santee Fidel ‘ ADIT
Mis m7 Sfficay, Tasatly wy Acnidant

    

Crash 7 sh Vict

  

 

 

pete

SSSR an:

 

George Morne

National Manager

Qualty Gomptanee Denartnant
Proukict Guatity and Service Support
Toyata Motor Sales, USA, Ine,

Tel 210-465-3392

Fax 310~408-2399

HOTICE: Thle esull meveaye ond all attacherants tranamitiad with it are intandad sofaly for tha uce of the addrersae und may comin fepaly priviaged and cordidantiat infermation if Ube readac af this messare is rol the intanded raciplant, or
an employes o anert responsible for delivering is message tv the intended recipient you are hereby notified Ural any duvemiantinn. distribution, copying, o other ues of this mansaxe or its attachments Is tuictly prolihited.

We you have recived this msatase in error, plence notify tie sender ieenedistsly by ead reply and please delete this message from your computer, Thank you,

- | EXHIBIT 1

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 70 of 100 PagelD: 215

 

 

Toyota will initiate phase 1 of Safety Recall 90L - Certain 2007 - 2010 model year Camry and Camry Hybrid Vehicles
- Potential Floor Mat interference with Accelerator Pedal - Vehicles Equipped with Accelerator Pedal Manufactured
by Denso Corporation.

Condition

As communicated last Fall, the defect is the potential for an unsecured or incompatible driver's floor mat to interfere
with the accelerator pedal and cause it to get stuck in the wide open position. A stuck open accelerator pedal may
result in very high vehicle speeds and make it difficult to stop the vehicle, which could cause a crash, serious injury
or death. Toyota has determined that this defect does not exist in vehicles in which the driver's side floor mat is
compatible with the vehicle and properly secured.

Remedy:

To make it less likely that an unsecured or incompatible driver's floor mat can interfere with the accelerator pedal,
dealerships will be requested to do the following:

Modify both the rigid plastic accelerator pedal and the floor surface in the driver's foat-well. (On February 1, 2010, a
dealer kit containing'an accelerator template and gauge, an orbital sander and a reciprocating saw will be sent to
each dealer via overnight air. The campaign tool kit will be marked with a florescent (green, orange, yellow, pink)
label.) ;

If the vehicle is equipped with a set of optional genuine Toyota Ail Weather Floor Mats (AWFM), it must be inspected
to determine if the AWFM set is of an older design. lfitis, the older design AWFMs for the driver and the front seat
passenger positions will be replaced with newly designed mats.

‘As an additional measure independent of the vehicle-based recall remedy, a newly.designed override system will be
installed on non-hybrid Camry vehicles to provide an extra measure of confidence. This system will cut engine power
in case of simultaneous application of both accelerator and brake pedals at certain speeds and driving conditions.
The Camry Hybrid already contains a fuel supply cut feature for Hybrid motor protection that achieves a similar result
as the override system newly designed for the non-hybrid models.

 

Involved Vehicles:

There are approximately 787,000* Toyota 2007 — 2010 model year Camry and Camry Hybrid vehicles involved in the
U.S.

The following SSC SOL. Summary Reports will be provided shortly:

The number of involved vehicles in your dealership's primary marketing area for this phase.

The suggested initial‘parts order quantities for this phase.

A VIN List containing vehicles in dealer stock.

*NOTE: Due to the number of vehicles involved in the first phase of this campaign, the VINs will be loaded into TIS
and the Warranty System in 2 groups over two days. Group 1 willinclude all affected Camry and Camry Hybrid
vehicles produced up to December 31, 2009. Group 2 will include all affected Camry and Camry Hybrid vehicles
produced from January 1, 2010, to the production change.

?

Please refer to the attached Region-PD Notification for additional information.

(We are currently working on several different SSCs and ask for your patience in allowing a few extra days for hard
copies to arrive at each Dealer.)

 

: [Dealer Notification, Qwner Letter and TI]

Dealer Daily Message]

(Q&A will be provided shortly. We apologize for the inconvenience.)

   

 

EXHIBIT 2

 
 

 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 71 of 100 PagelD: 216

Owner Notification
Owner notifications will begin in mid-February, 2010.

Thank you for your continued support,

Product Quality and Service Support
Toyota Motor Sales, U.S.A., Inc.

NOTICE: This email message and all attachments transmitted with it are intended solely for the use of the addressee
and may contain legally privileged and confidential information. If the reader of this message is not the intended
recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby
notified that any dissemination, distribution, copying, or other use of this message or its attachments is strictly
prohibited. :

If you have received this message in error, please notify the sender immediately by email reply and please delete
this message from your computer. Thank you.

 

EXHIBIT 2
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 72 of 100 PagelD: 217

Page 1 of 1

From: Yon, Scott
Sent: Thursday, June 03, 2004 9:15 AM

To: Chris Santucc! a

Subject: For review
Categories: PE04021-ToyotaThrottiaControl
Attachments: CamryVSCTrend-200402. pdf

See attached. Give me a cal] when you have time; | want to discuss the submisston and the attached.
Scott _

D. Scott Yon
U.S. Department of Transportation
National Highway Traffic Safety Administration

a. Investigation
7th Street S.W.

Washington, DC

fe

 

The information contained in this e-mail message has been sent from a federal agency. It may be
privileged, confidential, and/or protected from disclosure. If you are not the intended recipient, any
further disclosure or use, dissemination, distribution, or copying this message or any attachment is
strictly prohibited, If you think that you have received this e-mail message in error, please delete it and
notify the sender.

2/21/2010 - EXHIBIT 3

 
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 73 of 100 PagelID: 218

€ LIGIHXA

 

£002

Z00¢

L00c

 

 

 

 

 

0002

6661

S661

2664

 

 

 

9SA Awe
913 v9'e
OLW 980
MOOL/SLA/aled Bay

“seiqey uIss|UIqns YMA Way sudgEindod

- gpaads epIyap, O4!] 9Seq] dwoD *

 

S661

   

VOTE”

 

 

—

N

 

 

WOO SIAN

 

 

 

 

 

 

BQ = [SPO BIOAD| = DEW ‘PEBL< AW “SDOA pG0? G94
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 74 of 100 PagelD: 219

 

Great. | will draft it on Monday

From: Christopher Tinto

Sent: 10/19/2007 03:00 PM

To: Mark Johnson

Cc: Chris Santucci -

Subject: Re: URGENT Fw: Committee Letter

| think if we couple it with the attached TMS Q&A it can work. Basically, its all we know tight now.

1) We are aware of it

2) We are looking into it

3) NHTSA is investigating, and NHTSA is testing, NHTSA has sent us a letter

4) This 'sounds' like sudden accel, which NHTSA has found time and time again typically is pedal misap (we wont
say this overtly, as to not blame consumers) - but one big problem is that no codes are thrown in the ECU, so the
alleged failure (as far as we know) can not be documented or replicated. The service tech therefore cant ‘fix’
anything, and has no evidence that any problem exists.

5) Itis too soon to tell, what is going on here.

After you chew on it a bit, lets regroup and see what holes we need to fill in...
THANKS SIR

Best Regards,
Chris

Chris Tinto

 

Vice President, Technical and Regulatory Affairs, Safety
Toyota Motor North America, Inc.

601 13th St. NW

Suite 910 South

~ (202) 412-7822
email: Chris_Tinto@tma.toyota.com

Mark Johnson/WDC/Toyota_NY
40/19/2007 02:52 PM
To Christopher Tinto/WDC/Toyota_NY@Toyota_NY

ce
Subject Re: URGENT Fw: Committee Letter

 

Lee enn

EXHIBIT 4

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 75 of 100 PagelD: 220

Works for my purposes. But - does it get enough of our message out for your purposes if she releases this to the
media or do you think we need more info?

---- Original Message

From: Christopher Tinto

Sent: 10/19/2007 02:36 PM

To: Chris Santucci

Ce: Christopher Tinto; Jo Cooper; Kevin Ro; Mark Johnson
Subject: Re: URGENT Fw: Committee Letter

Chris :

Thanks for this veryquick response - | appreciate it.

Mark - will this work for your purposes? Can you draft something to go back to your folks on the Hill ifAvhen needed?

 

Vice President, Technical and Regulatory Affairs, Safety
Toyota Motor North America, Inc.

601 13th St. NW

Suite 910 South

Washington, DC 20005

Phone (202) 463-6824

NEW CELL NUMBER - (202) 412-7822

email: Chris_Tinto@tma.toyota.com

 

Chris SantucciAVDC/Toyota_NY

10/19/2007 02:14 PM

To Christopher Tinto/WDC/Toyota_NY@Toyota_NY

ce Chris_Tinto@tma.toyota.com, Jo CooperWDC/T oyota_NY@Toyota_NY, Kevin
Ro/WDG/Toyota_NY@Toyota_NY, Mark Johnson

Subject Re: URGENT Fw: Committee Letter

Chris,

Attached is the Q&A dated October 3 from TMS on this issue. Since the time this Q&A was approved by TMS, |

| contacted NHTSA and obtained 19 owner complaint reports from NHTSA on the Tacoma. The complaint reports
mention engine surge and vehicle lurch, etc. There are some low speed crashes alleged. TMC and TMS are looking
|| into them as we speak.

NHTSA has been reviewing the complaints in their own database, as well as some owner forums on the internet.
They have not opened a defect investigation. The Office of Defects Investigation (OD!) did ask the Office of Vehicle
Safety Compliance (OVSC) to confirm the compliance of the 2007 MY Tacoma with FMVSS 124, as you noted. As

 

 

EXHIBIT 4
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 76 of 100 PagelID: 221

such, NHTSA issued a standard compliance IR (information Request) to us on September 26, which | just received a
draft response this morning from TMC-QD. Our response is due October 23. | also spoke with Harry Thompson at
OVSC (he's the responsible branch chief) about this letter and they have purchased a vehicle (a 2WD V6) that will be
tested at VRTC after we respond to the IR. TMS is aware of the issue and media inquiries can be directed to
Corporate Communications if needed.

[attachment "2007 Tacoma Throttle Control System Q&A 10-03-07 v3.doc" deleted by Mark
Johnson/WDC/Toyota_NY]

Regards,

Chris Santucci - Assistant Manager

Technical and Regulatory Affairs

Toyota Motor North America, Inc.

Ofc (202) 463-6856 Gell (202) 651-1581 Fax (202) 463-8513
email: Chris_ Santucci@tma.toyota.com

Note: We cannot receive attachment extensions listed below.
.exe, .com, .pif, .scr, .cmd, .bat, .vbs, .Ink, .htm, .html, .shs, or .zip

To chris santucci
cc Kevin Ro/WDC/Toyota_NY@Toyota_NY, Chris_Tinto@tma.toyota.com, Mark Johnson, jo cooper
Subject URGENT Fw: Committee Letter

Chris :

See below. Please give me a one paragraph write up on what is going on for this issue with NHTSA. (i.6. what the
complaint/allegation is, note that NHTSA is doing a compliance investigation into 124 , note that we got a letter and
are cooperating, NHTSA bought a truck, TMG is looking into it, etc. Whatever you can think of, please add it...

Also, was there a Q&A on this issue out of TMS?

Mark will write a letter up for the committee to try to stop this from moving forward - We need to keep this within
NHTSA rather than have it expand to a hearing.

Thanks - | need this NO LATER than Monday 12:00 OK?

Best Regards,
Chris

Chris Tinto |

Vice President, Technical and Regulatory Affairs, Safety
Toyota Motor North America, Inc.

601 13th St. NW

Suite 910 South :

Washington, DC 20005

Phone (202) 463-6824

NEW CELL NUMBER - (202) 412-7822

1) email: Chris_Tinto@tma.toyota.com

 

EXHIBIT 4

 
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 77 of 100 PagelID: 222

- Forwarded by Christopher TintoWDC/Toyota_NY on 10/1 9/2007 01:40 PM

Mark Johnson/WDC;Toyota_NY

10/19/2007 10:55 AM

To ctinto@tma.toyota.com

cco Jo Cooper/WDC/T: oyota_NY@Toyota_NY, Anna Schneider/WDC/Toyota_NY, Charlie IngWDC/T oyota_NY
Subject Fw: Committee Letter

Chris, | got a heads up from a friend of mine in Rep. Blackburn's office about a letter his boss sent to the Energy and
Commerce Committee asking for an investigation into sudden acceleration on the 2007 Tacoma. Apparently, a local
news station in Nashville (see the links below) has been doing a story on this and interviewed Rep. Blackburn and
asked her about the issue. She was on the spot and said she would look into it, thus the attached letter. Do you have
any information | can provide her or any recommendations on how to proceed?

Mark

Forwarded by Mark Johnson/WDC/Toyota_NY on 10/19/2007 10:50 AM
"Louer, Greg" <Greg.Louer@mail.house.gov>
10/19/2007 10:19 AM

To emark_johnson@tma.toyota.com>

cc "Brophy, Steve" <Steve.Brophy@mail.house.gov>
Subject Committee Letter

Mark,

Thanks for taking the call this morning, and if you have any questions just let me know.
Best regards,

- Greg L.

http://www wsmv.conviteam/1 4295351 /detail.html

http://www.wsmv.comiteam/1 4304072/detail.htm!

Greg Louer

Office of Rep. Marsha Blackburn

509 Cannon House Office Building

902-225-2811 (Voice)

202-225-3004 (Fax) °

greg.louer@mail.house.gov

{attachment "1 0-18-2007_Letter_Toyota Safety Issue_version two.doc" deleted by Mark Johnson/WDC/Toyota_NY]

 

EXHIBIT 4

 
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 78 of 100 PagelID: 223

 

Mitch,

| spoke with the investigator about the DP. It sounds like the he will only follow up with the petitioner, probably visit
him and check the vehicle. The petitioner told him that at one point the vehicle surged to 3000 rpms with it in gear,

' ith his . his is impossible given the stall speed of the torque converter, and
the investigator agreed that this was probably incorrect. Anyway, he will probably not ask us for any data on this one,
but he promised to send us the VIN of the petitioner's vehicle. More to follow.

Regards,

Chris Santucci - Safety Engineer

Technical and Regulatory Affairs

Toyota Motor North America, Inc.

Phone (202) 463-6856 Fax: (202) 463-8513
email: Chris_ Santucci@tma.toyota.com

Mitch,

Today TMA received:a fax from NHTSA informing us that they have agreed to consider a petition to open a defect
petition on the 2002-2006 Toyota Camry and Solara for engine surge. Attached is a copy of the petition. While

NHTSA has investigated these vehicles before, (see PE04-021) TMA demonstrated the maximum surge that could
be caused by the electronic throttle control system during operation. | was under the impression that NHTSA realized
that, even in the worst case, surge was minimal and always controllable by the brakes. | will speak with NHTSA on
Monday to gather their impressions. Hopefully, this is just an exercise that NHTSA needs to go through to meet its
obligations to the petitioner. Hopefully, they will not grant the petition and open another investigation. More details to
follow...

Regards,

Chris Santucci - Safety Engineer
Technical and Regulatory Affairs
Toyota Motor North America, Inc.
Phone (202) 463-6856 Fax: (202) 463-8513
email: Chris_Santucci@tma.toyota.com
. t

 

 

EXHIBIT 5
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 79 of 100 PagelD: 224

    

 

        
     
        
    
 
    

(location, etc.) + any plans with Mitch...

 

Hey - when you get ti

  
    
       
    

   

me to nail it down - please fill me in on the demo plans

|| Thanks

 

 

Vice President, Technical and Regulatory Affairs, Safety
Toyota Motor North America, Inc.

601 13th St. NW .

Suite 910 South

Washington, DC 20005 .
Phone (202) 463-6824 Fax: (202) 463-8513
email: Chris_Tinto@tma.toyota.com

 

 

\

 

Michiteru Kato/HINFO/TMCO@TMCO

02/27/2007 07:27 AM

To Chris Santucci/W DC/Toyota NY@TOYOTA_NY@TOYOTA@TMCE

ec Christopher TintoANDC/T! oyota_NY@TOYOTA_NY, Kevin Ro/WDG/Toyota_NY@TOYOTA_NY, Hisaaki
Kato/WDC/T oyota_NY@Toyota NY@TOYOTA@TMCE, Hajime Kitamura/HINPO/T MCO@TMCO, Shinichiro
Ogata/HINPO/TMCO@TMCO, Takezo Oba/HINPO/TMCO@TMCO, Seiko Takeuchi/HINPO/T MCO@TMCO
Subject Re: Demonstration

 

 

 

 

 

 

 

 

 

    
 

Chris,

 

 

Thank you for fixing the date for the demonstration. | talked to the travel agency today and asked her to finalize my
trip to DC (flight and hotel). As planed, | will leave Japan on 3/4(Sun) and arrive in DC on the same day, and leave
DC on 3/9(Thu).

| will bring an engineer of a design department, who knows EPS system well, for the demonstration and technical
meeting. His name is Mr. Iwasaki. | think he may speak English well because he has been in the U.S. for 2 or 3
years to get a master degree 10 years ago.

| wondered whether it's better to ask another engineer, who is in charge of the EPS ECU, to attend the meeting,

| because he knows the ECU failures well. However, | thought that 3 guys from TMC is too many (two at most), and if
1 the engineer who knows the failures well attends the meeting, NHTSA will ask a bunch of questions about the ECU.(I
want to avoid such situation.) Alsa considering the purpose of the technical meeting and demonstration, | think the
EPS system engineer is the best to attend it this time.

 

 

 

 

 

 

 

   
      

Currently Mr. lwasaki is preparing the technical presentation material, which includes the explanation of the outline of
the EPS system(each related component) and the each fail-safe mode. Probably | will be able to sent that material to
you for your advance review by Thursday. Let's discuss the detail of the contents in the pre-meeting and modify it if
necessary. :

And as | told you, | sent you a sample of the EPS ECU, special ECU and three samples of the EPS motor shaft by
FedEx today and they will reach you in the morning of Wednesday. Please treat the special ECU carefully. Do not
drop/disassemble it, Please have it sit in your cabinet. In addition, if you touch the motor shaft by naked hands, there

 

 

 

 

 

EXHIBIT 6

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 80 of 100 PagelD: 225

is a possibility that the shaft may corrode, because the shafts do not have an anticorrosive treatment.

If you have any concerns, let me know.

i
| Best regards,

Mitch

38,56: Michiteru Kato/HINPO/TMCO@TMCO@TMCE@ TOYOTA
cc:
#2: Re: Demonstration

Fixed for March 7.
{ am looking for an area to test.
Regards,

Chris Santucci - Assistant Manager

Technical and Regulatory Affairs

Toyota Motor North America, Inc.

Ofc (202) 463-6856 Gell (202) 651-1581 Fax (202) 463-8513
email: Chris_Santucci@tma.toyota.com

Note: We cannot receive attachment extensions listed below.
.exe, com, .pif, scr, cmd, -bat, .vbs, Ank, .htm, .htmi, .shs, or .zip

 

EXHIBIT 6
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 81 of 100 PagelD: 226

 

 

 

         
     
    
 
 

      
    
    
    
  

Further to my earlier email, | spoke to Demeter about our proposal. As | noted, they have decided to open a PE on
the floor mat issue, regardless of whether we send a letter or not.

    
    
    
    

 

‘1 Although | noted that our proposal was basically a 'recall', and that a PE would result in little else as far as what
Toyota could do, Demeter noted that the reasons for opening were as follows:

NHTSA feels that they have too many complaints on this one vehicle to drop the issue;

The results of a stuck throttle are ‘catastrophic’;

And therefore, they want to ask Toyota for its data on complaints, etc.,

NHTSA may also go out with its own "owner survey" or “dealer survey" fo try to get a better feel for the magnitude of
the problem. ,

Nonetheless, | would recommend that we go ahead with the letter mailing campaign as planned and get in front of
this issue.

Please let us know if we have any questions.

Best Regards,
Chris

 

 
  

Chris Tinto :

Vice President, Technical and Regulatory Affairs, Safety
Toyota Motor North America, Inc.

601 13th St. NW

Suite 910 South:

Washington, DC 20005

Phone (202) 463-6824 Fax: (202) 463-8513

email: Chris_Tinto@tma.toyota.com

 

 
 
  
 

    
   
     
   
    
    
    
   

  

-——- Forwarded by Christopher TintoWDC/Toyota_NY on 03/28/2007 11:44 AM -----

Christopher Tinto(WDC/Toyota_NY
03/27/2007 02:24 PM

To Mitch Kato

cc Shinichiro Ogata/HINPO/TMCO@TMCO, Takezo Oba/HINPO/TMCO@TMCO, George
Morino/TMS/Toyota@TOYOTA, chris santucci, Kevin Ro/WDC/Toyota_NY@Toyota_NY, Hisaaki
 Kato(WDC/T oyota_NY@Toyota_NY

4] Subject Fw: URGENT*****ES350 ISSUE“

| spoke to NHTSA management today (K. Demeter) about a potential compromise on the ES350 floor mat issue.
in lieu of a Part 573 safety recall, | offered the following:

Toyota will send a letter to all 2007MY ES350 owners reminding them not to install all weather mats on top of
existing mats; :

In addition, we will enclose a caution label advising owners of the same, and ask owners to affix the label on the flat

surface on the backside of the mat;
We will also alert dealers of the issue, and remind them not to install mats on top of existing mats;

    
 
 

 

EXHIBIT 7

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 82 of 100 PagelID: 227

 

If the owners want to have the dealer affix the label to the mat, Toyota will offer that they bring their vehicles to the
dealer to ask them to do it, free of charge.

However, we will NO7 file a 573 (i.e. this is not a safety recall), because a) this is an ‘aftermarket’ install b) there is
no design or manufacturing defect in the mat or vehicle, and c) the issue really boils down to improper installation of
the mats by the owner or the dealer (but | noted that Toyota has no evidence that dealers are actually doing this.)

Ms. Demeter said that there is precedent in NHTSA’s history for safety recalls in this area, but understood our idea -
she pledged that they would discuss it internally and get back to me with a response to our proposal in a few days.
She also insured me that NHTSA would not open a formal PE until she gets back to me.

| will keep everyone informed.

Regards,
Chris

 

EXHIBIT 7

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 83 of 100 PagelD: 228

 

 

Kathy:
Approved by TMC.

H

They pulled out the “vehicle speed control" part. NHTSA may come back, but TMC wanted to try.

George Morino

Quality Compliance Manager
Toyota Motor Sales, U.S.A., Inc.
Tel. 310-468-3392

Fax 310-468-3399

NOTICE: This email message and all attachments transmitted with it are intended solely for the use of the addressee
and may contain legally privileged and confidential information. If the reader of this message is not the intended
recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby
notified that any dissemination, distribution, copying, or other use of this message or its attachments is strictly
prohibited. : ,

{ .
If you have received this message in error, please notify the sender immediately by email reply and please delete
this message from your computer. Thank you.

 

 

EXHIBIT 8
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 84 of 100 PagelD: 229

 

 

Chuck and Denise:

   
    
    

Sorry we had a last minute change to the Q&A. Please utilize this revised version of the Statement and Q&A.
The issue has been posted on the NHTSA website.

Sorry]

 

[Oid] :
NHTSA has received five consumer complaints regarding unintended throttle control in the subject vehicles.

 

  

 

[New]
NHTSA received five consumer where the All Weather Floor Mat may have interfered with the accelerator pedal
operation.

 
 

  

[Changed Version]

Statement:

On March 29, 2007, the National Highway Traffic Safety Administration (“NHTSA”) opened an investigation called a
Preliminary Evaluation on certain 2007 model year Lexus ES 350 vehicles. NHTSA is concerned that if the Lexus All
Weather Floor Mat is installed on top of the existing Lexus Carpeted Floor Mats, the All Weather Floor Mats would
not be secured by the retaining hooks (clips) and may slip forward interfering with the accelerator pedal. NHTSA has
received five consumer complaints where the All Weather Floor Mat may have interfered with the accelerator pedal
operation.

  
 
 

 

 

 

 

 

 

A Preliminary Evaluation is an early-stage inquiry to determine if further analysis (an Engineering Analysis) is
warranted; this is not a recall. Lexus is currently cooperating fully with the agency in its efforts to investigate the
allegations.

 

 

 

 

Q2: What prompted NHTSA to investigate these issues?

A2: NHTSA received five consumer where the All Weather Floor Mat may have interfered with the accelerator pedal
operation. Based upon consumer interviews, the agency believes that the accessory Lexus All Weather Floor Mat, if
not properly installed, may interfere with the accelerator pedal on-certain 2007 model year Lexus ES 350 vehicles.

 

 

 

 

 

     
      
   
    

George Morino

National Manager

Quality Compliance Department
Product Quality and Service Support
Toyota Motor Sales, U.S.A., Inc.
Tel. 310-468-3392

Fax 310-468-3399

 

 
 

NOTIGE: This email message and all attachments transmitted with it are intended solely for the use of the addressee
and may contain legally privileged and confidential information. If the reader of this message is not the intended
recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby
notified that any dissemination, distribution, copying, or other use of this message or its attachments is strictly
prohibited.

 

 

 

 

 

 

 

 
  

if you have received this message in error, please notify the sender immediately by email reply and please delete
this message from your computer. Thank you.

    

 

EXHIBIT 9

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 85 of 100 PagelD: 230

 

U da best ma‘am.

Chris Tinto \
Vice President, Toyota Motor North America Inc
Sent from Wireless hand heid

From: Jo Cooper

Sent: 09/15/2007 07:16 PM

To: Christopher Tinto

Subject: Fw: ES350 recall/NHTSA meeting

Fyi...

Have a good weekend! Jo

| Josephine S. Cooper /
Group Vice President .

TOYOTA MOTOR NORTH AMERICA
(202) 468-1990

From: Jo Cooper |

Sent: 09/15/2007 07:15 PM

To: Jim Lentz; Don Esmond; Bob Carter; Dave IHingworth
Ce: Shigeru Hayakawa; Shinichi Goto

Subject: Fw: ES350 recall/NHTSA meeting

Gentlemen:

thought you woukld be interested in the outcome--and the avoidance of much bigger issues (and costs). The TMA
and TMS team did a good job...

Best regards, Jo

Josephine S, Cooper
Group Vice President
TOYOTA MOTOR NORTH AMERICA
(202) 468-1990

From: Christopher Tinto
Sent: 09/14/2007 04:40 PM
To: Jo Cooper

 

 

EXHIBIT 10

 
i

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 86 of 100 PagelD: 231

Subject: ES350 recail/NHTSA meeting (Revised - IGNORE PREVIOUS VERSION)
Jo:

| just wanted to fill you in on the NHTSA meeting and negotiations yesterday regarding the ES350 floor mat issue.
Working with TMC QD and TMS service, we were able to put together enough material in the short time allotted by
the agency to convince NHTSA to accept our proposal.

In a nutshell - we will ‘recall’ the '07 ES and Camry floor mat, however, we wil! NOT declare that a ‘safety defect’ exist
in either the vehicles:or the mat, for the purposes of the required notification to the agency (under Part 573). (Of

| course, the owner letter will say that a defect WAS found in the mat, to insure that owners pay attention to the notice

 

 

and secure the mats correctly - the language of which is required by law). Customers will be notified that they should

correctly install the mats to insure no interference with the throttle until Toyota is ready to provide replacement mats.

We believe that this remedy is a reasonable response on Toyota's part, given that the cause of the problem is that
the mats are being improperly installed (i.e. double stacked) and left unsecured, contrary to their intended design.
We also believe that there is nothing unique about Prius, Avalon, and 1$250/350 (i.e. NHTSA's other interest) vs.

|| other make/models on the road, and therefore no field action is required.

; inni design parameters as being a culprit, focusing on the accelerator
pedal geometry coupled with the push button ‘off’ switch. We estimate that had the agency instead pushed hard for
recall of the throttle pedal assembly (for instance), we would be looking at upwards of $100M + in unnecessary cost.

Please let me know if you have any questions.

Best Regards,
Chris

PS - Special thanks should be noted for the TMS-service guys, as they did the lions share of the work at the last
minute, providing enough good information to convince the agency that this issue is NOT unique to Toyota products.

Chris Tinto .

Vice President, Technical and Regulatory Affairs, Safety
Toyota Motor North America, Inc.

601 13th St. NW

Suite 910 South

Washington, DC 20005

Phone (202) 463-6824

NEW CELL NUMBER - (202) 412-7822

email: Chris_Tinto@tma.toyota.com

 

EXHIBIT 10
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 87 of 100 PagelD: 232

   

 

 

 

  
     

Hi Chris and Chris:

We greatly appreciate vour hard work in dealing with these issues. Mitch requested that | have you review the DRAFT Owner
Letter and Press Release prior to us taking It further within TMS. Please don't share these documents with any other party yet.

 

     
    
     
    
         
 

| [DRAFT Owner Letter (Lexus version)]

i The Camry letter would basically be the same with the exception of the vehicle brand/name (picture of the mat will also say
1 Camry) and the following additional bullet point in the "What if you experience accelerator pedal interference prior fo your

appointment?” section: ;
na traditional key ignition vehicle, If you can safely stop the vehicle, turn the ignition key to the ACC position. Again, by turning

the key to the ACC position, you will lose both power brake assist and power steering. Do not remove the key from the ignition. \f
you remove the key frora the ignition, the steering wheel will lock.

  

i [DRAFT Press Release]

   
       
   
        
       
    
  
   
  
  
 
  
 
  
  
   
  
     

| thought about including the following paragraph in the Press Release, but then it starts to sound like something is wrong with
the vehicle and we are trying to hide it. it begs the question, “why don't you fix something in all the vehicles so it can't happen
with any mat?" therefore | didn't include it, What do you think?

If the 2007 through early 2008 model year Camry or ES 350 vehicle does not have the Toyota or Lexus All Weather Floor Mat, it
is NOT involved in this-recall. However, during our investigation, it was noted that floor mat interference is possible in any vehicle
with any combination of floor mats. Therefore, If non-Lexus floor mats are utilized, please owners are requested to make sure
they are also properly secured using the appropriate retention device and not place them on top of another floor mat.

We also didn't Include the START/STOP button procedures in the Press Release. A person hearing what to do on news radio, a
spouse communicating to spouse that they saw something on the news, running to the get a paper and pencil to write down the
information just lends itself to mass confusion. Instead, we are preparing to quickly begin mailing the owner letter (within one
week) of x-day. We felt an owner letter is something the customer can refer to and keep.

A slightly earlier versicn of both DRAET Owner Letter and was already reviewed with TMS Legal, We need to run the Press
Release by Corporate‘Communications after you have an opportunity to comment and as we get closer to x-day.

We greatly appreciate your assistance.

George Morino

National Manager |

: Quality Compliance Department

; Product Quality and Service Support
: Toyota Motor Sales, U.S.A,, Inc.

: Tel. 310-468-3392

Fax 310-468-3399

 

! NOTICE: This email message and all attachments transmitted with It are Intended solely for the use of the addressee and may

‘ contain legally privileged and confidential information. If the reader of this message is not the Intended recipient, or an employee
: or agent responsible for delivering this message to the intended recipient, you are hereby notlfled that any dissemination,

| distribution, copying, or other use of this message or its attachments is strictly prohibited.

i

If you have received this message in error, please notify the sender immediately by email reply and please delete this message
from your computer. Thank you.

 

EXHIBIT 11
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 88 of 100 PagelD: 233

 

 

   
    
    

    
    
 
   

 

Nishida-san,

For background, NHTSA did inspect the petitioner's vehicle. While they did not see clearly the witness marks of the
carpeted floor mat on the carpet in the forward, unhooked position, they do suspect that the floormat was responsible
for the petitioner's issue.

 

| have discussed our rebuttal with them, and they are welcoming of such a letter. They are struggling with sending an
IR letter, because they shouldn't ask us about floormat issues because the petitioner contends that NHTSA did not
investigate throttle issues other than floormat-related. So they should ask us for non-floormat related reports, right? .
But they are concerned that if they ask for these other reports, they will have many reports that just cannot be
explained. And since they do not think that they can explain them, they don't really want them. Does that make
sense? | think itis good news for Toyota.

 

 

 

 

 

 

 

 

 

  

Regards,

 

Chris Santucci - Assistant Manager

Technical and Regulatory Affairs

Toyota Motor North America, Inc.

Ofc (202) 463-6856 Cell (202) 651-1581 Fax (202) 463-8513
email: csantucci@tma.toyota.com:

 

 

 

 

 

Note: We cannot receive attachment extensions listed below.
“exe, .COm, pif, .scr, .cmd, .bat, .vbs, .Ink, vhtm, .html, .shs, .mdb, or .zip

 

 

  
 
        

Nishida-san,

 

Here is the draft rebuttal to the Defect Petition. Let me know what you think.
Regards,

Chris Santucci - Assistant Manager

Technical and Regulatory Affairs

Toyota Motor North America, Inc,

Ofc (202) 463-6856 Cell (202) 651-1581 Fax (202) 463-8513
email: csantucci@tma.foyota.com

Note: We cannot receive attachment extensions listed below.
‘exe, .com, .pif, scr, .cmd, .bat, .vbs, nk, .htm, .htm!, .shs, .mdb, or .zip

 

    

EXHIBIT 12

 
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 89 of 100 PagelD: 234

UJI YAAZ/SITL9OM/SuOTEH!}SeAU| WSLHN UO suonjenoBen/sesuodsey s}eulpsood

  

SOON ‘elpew ‘sioyjedwog .
Kayes 0} poyejoy Spud, JOYE] JOWUOIN
sBuyouig jed1uYyoo| eye
ouNoByORq /SMOIMSIU! BIPSWI “Yd SIALL UUM HOM *
dIGQngjUsWIUIBACH jm oHewy S,ejOAo] a.ueyuy O} AAnoVW Yd Hoddns
Senss! O-IIA ‘weeL diyssapes] SAnndexa IIA ‘ssaiBu0n pwoyyyequewUuy Sl] =
UOIJEUIPIONS D1 L/OWLL -senss! Koyod/Aoenld ss
(suoyeoiduy eagessibey/Moyeinbey) seijiAgoe IIA/SLI
SonteIpU| AjoyeS/ SSOUSIOJUOD Ayayes ysei9 jo diysiosuods °
YS THN/LWOW ‘(Ajoses) oelold eaessdood IWOIND*
saqusy ewnesL NAYIO -(9}8 “EAN * LA) Sqe /SelSseAluf) .
senuy epis}jno/m yoeesey Ajajes OINL puedxz/ayeulpsoog/ebeuew

siskjeuly pue BEC SplAdid ‘s}sel pushy -6uyse} SHI / OUI JawWNSUOD dVWON

Sqe| SOY }A0D
Bunsel yseig Awed pig Pue BDULIIAWIOD/IIJOq B/IIYSA
(WH/seloueBbe },A05 YIM sHuljesy\ °
S]UBLUWOD JOYOOG/AINIGNd -ATOd SOM 8 OdS SOUEIIY = *
‘918 ‘994 ‘GINO ‘ssel6u0d ‘WSLHN .
uonesibe 7 9 uoneiNBey yey pue JO}UOWM

| soiiqisuodsey JUSIINY - Ayaye va L

     

  

eal
22 eer il

C

“+

i

     

EXHIBIT 13
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 90 of 100 PagelD: 235

 

sanssi sea] uo pesnooy Ajiewitid
o7e pue senssi Guleauibue jo Bulpuejysiopun sso] SEY swibe, MoU SUL

 

jUsWEo10JUZ pue Bupjewejny jo diyssepes] ou} Ul USAS ‘Kouaebe
au} ye sAauo}e SJOW SOpN|dul juowebeuew onisseib6e sow “MeuUSWSIHN *

sjesodoid AsoyejnBas Aey Buiyisine JO} fenusjod YIM ‘JUBWUOIIAUS
jUusweoJojue pue Asoyejnbe Buibuajeuo siow e ayedionjue si/40

 

 

a eee sen

EXHIBIT 13
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 91 of 100 PagelD: 236

 

  

 

G]jedo1 pooioy o10U pue “SUOHeHHSeAU| O1OUW Ul bunjnsoy

 

WUSIOO PeUdISSe1BUO/II|Gnd 0} SAHISUSS SJOLW S| VSLHN -
anssi JOAO||O/euC}seul4/pioj ‘Be -
pajuawa|duu! e1em Sonfeued [eUILWS Due |IAIO Buoljls MON
QPEL Ble SUONEUILUJO}EP |JEd91 USYM pasinbeu s| uoeoyou Aep-G V+

 

Buryode JejnBe. pue “eAlsua}ul eJOU ‘mau soalinbes JOY CVWAYL, 0002 AON
dVON Jepun sapslyer slow Hulse} si VSLHN °
s  Buiseosoul (uoesedo ul syun) OI. jo JequinN”

Ayend,, uo yoeduy|

   

”
ae

 

~ genssy Ayoyes Key

    

EXHIBIT 13
 

Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 92 of 100 PagelD: 237

enbijqo

   

sprepuels AiIqISIA Jey ‘SMOPUIM JOMOd ‘ISLA *
s1e5 Ul SPIy

AWAoe VS/VS_LHN/Ieuolsse16u09/g-N .
(SAHO4 ‘SAF ‘SPHGAH) S429 391ND,,
“UNO sse|5 - uUonebHSeAu| SduejpespH SNUd

gse00/q joajeq pue Aloyeinbey ejoAo| Ul SME
aoueljdwoyd Obl SSAINA/AHoedeg BulAued ofie9

suoljeol|dut uBiseq/1d ‘enss! Bulunosy +
‘gy0 ‘g7] ‘ewoory ‘Aimeog/Sa uo ,UOlTe1sjeo0y USPPNS,,

  

5 9se9 elpun, - sees poyy sbujey Ayoyes JOM07 «&
jeyUol

 
     

yoeduy| SajeS/SULBOUOD eouelj|dwod -«
sajes puqh}/eouel|dwod soe SSAA

yng MPulde jOD0}O1d SOL dVON MON

qubry

cS a RAN

EXHIBIT 13
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 93 of 100 PagelD: 238

Auedwioo 10} ajedoidde ueym Ajjuspuedepu! sjow jno yeeds 0} pean -

SIL JO S|SAe] do} yy UOHeO!UNWLWOS JejnBey -
ul-ol} [ee] GIOW Peon =
sonssi paye|as-Ayyenb 10} e}OAO | UIYIIM poddns aiow yonwW peeN +
suoIsioep Je}se} pue Hulul|wWesjs JeyYeq PEON +

suoisioep JO} ylomewued Je]46} pue sseoold DOAOJGWUI P8ON =

 

SuOHMepuSWIWIODEY

pebuajeyo seounosel eB}OAO] -«
queydsowye BuDom }INIIYIP & S| SOUR «
1,06 Sf) YM ysoueyul Bulyorjuoo ‘Aoydniyueg »

yiom AroyeinBeuyseaneu! Ayajes Uo USping 84} Auieo 0} gjgeun ¢ youjeq -

diysuepes| eyOAO| SOW JO} Bus Ajpides ese suoeyoedxg -

Sobuajeyyd

soenss| Ayayesg Aoy

 

EXHIBIT 13
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 94 of 100 PagelD: 239

Slide Notes

OEMs anticipate a more challenging regulatory and enforcement environment, with potential for revisiting
key regulatory proposals

NHTSA's new, more aggressive management includes more attorneys at the agency, even in the
leadership of Rulemaking and Enforcement

The new regime has less understanding of engineering issues and are primarily focused on legal issues

Slide 3:
On “Quality” (i.e. Defects, Compliance, NCAP testing)

Number of UIC (units in operation) is increasing rapidly (i.e, increased exposure for defects/quality
issues)

NHTSA is testing more vehicles under NCAP

Nov 2000 “TREAD Act” requires new, more intensive, and regular reporting of warranty, field reports,
customer complaints, death and injury claims, etc.

A5 day notification is required when recall determinations are made

New strong civil and criminal penalties were implemented for knowingly hiding a defect/recall, or less-
than-timely reporting

e.g, Ford/Firestone/rollover issue

NHTSA is more sensitive to public/congressional criticism (now that all the tools have been granted to
them by Congress)

Resulting in more Investigations, and more forced Recalls - even those that historically were not deemed
“safety” in nature

}

Slide 4:

EXHIBIT 13
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 95 of 100 PagelD: 240

Slide Notes

FMVSS 305 Compliance/Hybrid Sales

Serious Compliance Concerns

Potential Sales impact

New NCAP Test Protocol

Lower Safety Ratings Potentially Affect Sales
Tundra Case

“Sudden, Acceleration” on ES/Camry, Tacoma, LS, etc.
Recurring issue

PL implications/TMC design

Cargo Carrying Gapacity/FMVSS 110 Compliance
Flaws in Toyota Regulatory and Defect Process
Prius Headiamps Investigation

Class Action Implications

“Quiet Cars” (Hybrids, EVs, FCHVs)
NFB/Congressional/NHTSA/SAE activity

Roof Crush |

Phase-in costly and difficult, Longer model life
Kids in Cars |

BTSI, Power Windows, Rear Visibility Standards (cameras)

Expectations are rapidly rising from NHTSA, Alliance, and the Public for more participation and jeadership
Toyota's leadership is not only welcomed, it is expected

No longer bit nlayer/importer

The Detroit 3 ate unable to carry the burden on safety initiatives/regulatory work

Severely limited budgets, reduced manpower, bankruptcy

EXHIBIT 13
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 96 of 100 PagelD: 241

Slide Notes

US Gov't controls large portion of GM, DCX — conflicting interest

Alliance is a difficult working atmosphere

Toyota resources challenged

Increasing need for informal outside Alliances (e.g. GM CAT)

Therefore, TMA prioritized key issues with TMC to insure focus and coordination
Better focused research/participation in key initiatives with full TMC support

Agreement on relative importance of issues

Recommendations

Process and tighter framework for getting decisions

need better streamlining and decision makers

Need much more support within Toyota for quality-related issues
Toyota needs to major on the majors

Regular communication with top levels of TMC

E.g. sudden accel, defect issues

Need to speak out more independently

Should embrace safety as a core value vs. model by model
Safety seminar

Sustainability seminar
{

Tighter coordination with TTC, TEMA, TMS; Regular Reporting

EXHIBIT 13
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 97 of 100 PagelD: 242

Slide Notes

Slide 1:

Monitor and Affect Regulatory and Legislative Movement
NHTSA., OMB, Congress, etc.

Act Through Alliance, Toyota independently

Technical Meetings with Automakers

Cornments, Private mtgs, Industry .

Vehicle Defect/Non Compliance Issues

NCAP consumer information/IIHS/3rd party testing

 

Attend tests, Provide data and analysis
Negotiation with stakeholders/Gov't/test labs

Manage/Coordination TMC safety research wi Outside entities

 

Universities/Labs, etc.

Monitor market trends related to safety

Competitors, media, NGOs

Support PR activity to enhance Toyota's image wiGov't/public
Work with TMS PR

Improved understanding amongst affiliates/technical briefings

Media interviews/background

Slide 2:

 

U.S. DOTINHTSA under Obama Administration
Not industry friendly

Aligned with the safety advocate community

EXHIBIT 13
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 98 of 100 PagelD: 243

 

 

    
    
     

  
   
     
        
 

   
  
     
       

Irv san, thank you for;your message, and | understand our status. Kogi@BB

 
 
 

From: Irv Miller
Sent: 01/16/2010 07:05 PM PST

To: Katsuhiko Koganei

Cc: Mike Michels

Subject: Re: Email from Koganei ondan.16 Re: Draft statement to respond to ABC News story
Kogi,

| hate to break this to you but WE HAVE A tendency for MECHANICAL failure in
accelerator pedals of a certain manufacturer on certain models. We are not
protecting our customers by keeping this quiet. The time to hide on this one ig over.
We need to come clean and | believe that Jim Lentz and Yoshi are on the way to DC
for meetings with NHTSA to discuss options.

We better just hope that they can get NHTSA to work with us in coming with a workable
solution that does not put us out of business. ,

    
 
   

Irv Miller
Group Vice President, Environmental and Public Affairs
Toyota Motor Sales, !nc

49001 S. Western Ave.

Torrance, CA 90509

 

 

 

    
   

Katsuhiko Koganel/TMS/Toyota
01/16/2010 11:55 AM
To Mike Michels/TMS/Toyota@ Toyota

cc masami_doi@mail.toyota.co.jp, keisuke_kirimoto@mail.toyota.co jp, amiko_tomita@mail.toyota.co.jp, Akiko
Kita/E/TMCO@TMCO@TMGE, John Hanson/TMS/Toyota@ Toyota, Brian Lyons/TMS/Toyota@ Toyota, Hiroshi
Yoshihashi/TMS/Toyota@ Toyota, Hiro Fukui/TMS/Toyota@Toyota, Ryo
Sakai/Admin/Avalon/Toyota_NY@TOYOTA_NY, Sumio Ohtsuji/WDC/Toyota_NY@Toyota_NY, Iwao
Kimura/Admin/Avalon/Toyota_NY@Toyota_NY, wtCocpkc41@ezweb.ne.jp, wtCocpkc1 10@docomo.ne jp,
yfb22060@nifty.com, 1 028m ,doi@ezweb.ne.jp, Irv Miller/Exec/T MS/Toyota@ Toyota

Subject Email from Koganei ondan.16 Re: Draft statement to respond to ABC News story

 

    
 
   
   
     
 

Dear Mike-san,
Thank you for your hard work while under this sunny weather...

Now | talked with you on the phone, we should not mention about the mechanical failures of acc. pedal,
because we have nof clarified the real cause of the sticking acc pedal formally, and the remedy for the
matter has not been confirmed. | talked over this matter with Ryo-san, KC Kirimoto-san, and Doi-san,
and all of them are concerned about the comment with mechanical failures might raise another uneasieness
of customers.

  

 

! Exhibit 14

 
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 99 of 100 PagelD: 244

(See the attached file. Red hilighted parts should be removed , | think.)

{attachment "Post ABC release 1-15 Kogi suggest.doc” deleted by Katsuhiko Koganei/TMS/Toyota]

Anyway, if you know further new information about this matter, following the conference call done between
TMS PQSS, TMA (W.DC) and TMC JCQE, please update the information over this matter.

Especially, before the conference call of tomorrow (7PM at PST), | think we need to have consensus within TMS,
(and also within TMA‘CC and TMC-PR, if possible).

So | would appreciate if you sent the newly drafted statement, and Q&A to the all CC members.

Now | myself is staying in Torrance (for some preparations of the movement to the new house)
| can have some meetings with you over this matter anytime, so do not hesitate to ask me to meet at TMS office.

 

| Katsuhiko Koganei (Kogi)

Executive Coordinator
Corporate Communications

Toyota Motor Sales U.S.A. Inc.,

Tel +1-810-468-4725
Mobile +1-31 0-941 -6946
e-mail Katsuhiko_Koganei@toyota.com

‘

Ryo_Sakai@tma.toyota.com

01/16/2010 09:07 AM

To "Iwao Kimura" <IKimura@tma.toyota.com>, "Katsuhiko Koganei" <Katsuhiko_Koganei@toyota.com>
ce

Subject Fw: Draft statement to respond to ABC News story

I'm forwarding you this since you were not on the distibution.

Original Message
From: Mike Michels
Sent: 01/15/2010 06:37 PM PST
To: Gary Smith; Rick LoFaso; Webster Burns: Steve Haag; Dave Zellers;
Nancy Fein; Jane Beseda; Ko Igarashi; Shinji Yamaguchi
Cc: Charley Roberts; Ron Kirkpatrick; Christopher Reynolds; Bob Waltz,
Jim Wiseman; Ryo Sakai; Jo Cooper; Christopher Tinto; Sumio Ohtsujf; Martha
Voss; Cindy Knight; ejones@mayerbrown.com, Christopher Reynolds;
Masami_Doi@mail.toyota.co.jp; keisuke_kirimoto@mail.toyota.co. jp; Hiro
Fukul: mgross@rimnet.com; Alicia McAndrews, Brian Lyons; irv Miller; John

 

 

 

 

 

EDACTED - PRIVILEGE

 

 

 

Exhibit 14
Case 3:19-cv-21716-BRM-TJB Document 6 Filed 01/21/20 Page 100 of 100 PagelD: 245

 

REDACTED - PRIVILEGE

 

 

 

 

Mike Michels

Vice President, Communications
Toyota Motor Sales USA, Inc.
49001 S.Western Ave.
Torrance, CA 90509

Phone: 310 468 7730

Mobile: 310 200 4968

Fax: 310 381 4500
mike_michels@toyota.com

[attachment "Post ABC release 1-15 6pm.doc" deleted by Katsuhiko Koganei/TMS/Toyota]

 

 

Exhibit 14 Lom nan asann

 
